Exhibit 10.2

 

FIRST BUSEY CORPORATION
EMPLOYEES’ STOCK OWNERSHIP PLAN AND TRUST
Amended and Restated January 1, 2017

 

Davis & Campbell L.L.C.
401 Main Street, Suite 1600
Peoria, Illinois 61602

 

--------------------------------------------------------------------------------


 

FIRST BUSEY CORPORATION
EMPLOYEES’ STOCK OWNERSHIP PLAN AND TRUST

 

Table of Contents

 

ARTICLE I

Purpose

1

ARTICLE II

Definitions

1

 

2.1

Definitions

1

 

2.2

Construction

8

ARTICLE III

Eligibility, Participation and Service

8

 

3.1

Commencement of Participation

8

 

3.2

Service

8

 

3.3

Hours of Employment

9

 

3.4

Participation and Service Upon Reemployment

10

 

3.5

Inactive Status

10

 

3.6

Maternity and Paternity Leave

10

ARTICLE IV

Contributions

11

 

4.1

Annual Employer ESOP Contributions

11

 

4.2

Employer Stock

12

 

4.3

Acquisition Loans

12

ARTICLE V

Participant Contributions and Rollover Contributions

13

 

5.1

Participant Contributions

13

 

5.2

Rollover Contributions

13

ARTICLE VI

Allocations to Participants’ Accounts

13

 

6.1

Individual Accounts

13

 

6.2

Account Adjustments

14

 

6.3

Limitation on Allocations to Participants

14

 

6.4

Top-Heavy Provisions

15

ARTICLE VII

Benefits

17

 

7.1

Retirement, Death or Disability

17

 

7.1A

In Service Distributions

17

 

7.2

Other Termination of Employment

18

 

7.3

Forfeiture Accounts and Forfeitures

18

 

7.4

Manner of Making Payments

19

 

7.5

Time for Distribution

20

 

7.6

Designation of Beneficiary

25

 

7.7

Missing Participants or Beneficiaries

26

 

7.8

Pre-Retirement Diversification Rights

26

 

7.9

Payment of Small Benefits

27

 

7.10

Direct Rollover of Eligible Rollover Distributions

27

ARTICLE VIII

Voting of Employer Stock

29

ARTICLE IX

Rights and Restrictions on Employer Stock

29

 

9.1

Right of First Refusal

29

 

9.2

Put Option

30

 

--------------------------------------------------------------------------------


 

 

9.3

Share Legend

30

 

9.4

Restrictions on Transferability

30

 

9.5

Prohibited Arrangements

30

ARTICLE X

Dividends

30

 

10.1

Dividends Credited to ESOP Cash Accounts

30

 

10.2

Dividends Paid to Participants

31

 

10.3

Dividends Used to Repay Acquisition Loan

31

ARTICLE XI

Administration

31

 

11.1

Authority

31

 

11.2

Assignment and Designation of Administrative Authority

32

 

11.3

Powers, Duties and Responsibilities of the Plan Administrator

32

 

11.4

Records and Reports

33

 

11.5

Appointment of Advisors

33

 

11.6

Information from Employer

33

 

11.7

Payment of Expenses

33

 

11.8

Claims Procedure

33

 

11.9

Authorization of Benefit Payments

34

 

11.10

Application and Forms for Benefits

34

 

11.11

Facility of Payment

34

 

11.12

Indemnification of the Plan Administrator

34

 

11.13

Military Leave

34

ARTICLE XII

Trust Fund

35

 

12.1

Deposit of Contributions

35

 

12.2

Exclusive Benefit

35

 

12.3

Trustee’s Powers

35

 

12.4

Trustee Expenses

37

 

12.5

Exercise of Trustee’s Duties

37

 

12.6

Investment in Employer Stock

38

 

12.7

Audit

38

 

12.8

Removal or Resignation of Trustee

39

 

12.9

Clerical Functions

39

 

12.10

Valuation

39

ARTICLE XIII

Withdrawals and Participant Loans

40

 

13.1

In-Service Withdrawals

40

 

13.2

Loans

40

ARTICLE XIV

Amendments and Action by Employer

40

 

14.1

Amendments

40

 

14.2

Action by Employer

40

ARTICLE XV

Successor Employer and Merger or Consolidation of Plans

40

 

15.1

Successor Employer

40

 

15.2

Conditions Applicable to Mergers or Consolidations of Plans

41

ARTICLE XVI

Plan Termination

41

 

16.1

Right to Terminate

41

 

--------------------------------------------------------------------------------


 

 

16.2

Partial Termination

41

 

16.3

Liquidation of the Trust Fund

42

 

16.4

Manner of Distribution

42

ARTICLE XVII

Participating Employers

42

 

17.1

Adoption by Other Employers

42

 

17.2

Requirements of Participating Employers

42

 

17.3

Designation of Agent

43

 

17.4

Employee Transfers

43

 

17.5

Amendment

43

 

17.6

Discontinuance of Participation

44

 

17.7

Plan Administrators Authority

44

ARTICLE XVIII

General

44

 

18.1

Non-guarantee of Employment

44

 

18.2 

Rights to Trust Assets

44

 

18.3

Non-alienation of Benefits

44

 

18.4

Non-forfeitability of Benefits

46

 

18.5

Election Not To Participate

46

 

18.6

Legal Action

46

 

18.7

Prohibition Against Diversion of Funds

46

 

18.8

Bonding

46

 

18.9

Integration

47

 

18.10

Invalid Provision

47

 

18.11

Governing Law

47

 

--------------------------------------------------------------------------------


 

THIS FIRST BUSEY CORPORATION EMPLOYEES’ STOCK OWNERSHIP PLAN AND TRUST is made
at Urbana, Illinois, as of the Effective Date stated herein, between First Busey
Corporation (“Employer”) and Busey Trust Company (“Trustee”).

 

ARTICLE I
Purpose

 

The Employer, having previously established this employee stock ownership plan
and supporting trust, effective January 1, 1984 as amended and restated
effective January 1, 1997, as amended and restated effective January 1, 2007, as
amended and restated January 1, 2012 to provide retirement savings for its
employees and the employees of its subsidiaries or affiliates who elect to adopt
the Plan, in accordance with the provisions of the Internal Revenue Code of
1986, as amended from time to time (“Code”), and in accordance with the
provisions of the Employee Retirement Income Security Act of 1974, as amended
from time to time (“Act”). The Plan was frozen effective March 20, 2014. The
Employer now desires to amend and restate the Plan as provided herein as of
January 1, 2017. This Plan is intended to be an employee stock ownership plan
(“ESOP”), as defined in Code Section 4975(e)(7), for the primary purpose of
investing in Employer Stock; and

 

The Trustee hereby agrees to hold and dispose of all property received in
accordance with the terms of this Plan.

 

ARTICLE II
Definitions

 

2.1                               Definitions

 

Where the following words and phrases appear in this Plan, they shall have the
respective meanings set forth in this Article, unless the context clearly
indicates to the contrary.

 

(a)                                 Account: Unless otherwise specifically
denoted by the context, collectively, a Participant’s ESOP Stock Account and
ESOP Cash Account.

 

(b)                                 Accounting Method: The accrual method as
provided in Code Section 446(c)(2), which generally requires that in the
computation of taxable income, income is to be included for the Plan Year when
all events have occurred which fix the right to receive such income and the
amount thereof can be determined with reasonable accuracy, and deductions are
allowable for the Plan Year in which all events have occurred which establish
the liability giving rise to such deduction and the amount thereof can be
determined with reasonable accuracy.

 

(c)                                  Adjustment Factor: The cost of living
adjustment factor prescribed by the Secretary of Treasury under Code Sections
401(a)(17) and 415(d).

 

1

--------------------------------------------------------------------------------


 

(d)                                 Annual Additions: The total amount of
Employer Contributions and Forfeitures allocated to the Accounts of a
Participant for a Plan Year, except that if, with respect to any Plan Year, no
more than one-third of Employer Contributions which are deductible under Code
Section 404(a)(9) are allocated to the Accounts of Highly Compensated Employees
during Plan Year, any Employer ESOP Contributions which are applied by the
Trustee to pay interest on an Acquisition Loan for such Plan Year, or to release
any Financed Shares which are allocated as Forfeitures shall not be included in
computing Annual Additions. Notwithstanding the foregoing, Annual Additions
shall not include restorative payments as defined under Treasury Regulation
Section 1.415(c)-1(b)(2)(ii)(C).

 

(e)                                  Authorized Leave of Absence: Any absence
authorized by the Employer under the Employer’s standard personnel practices
provided that all persons under similar circumstances must be treated alike in
the granting of such Authorized Leaves of Absence and provided further that the
Employee returns or retires within the period of authorized absence. An absence
due to service in the Armed Forces of the United States shall be considered an
Authorized Leave of Absence provided that the Employee complies with all of the
requirements of federal law in order to be entitled to reemployment and provided
further that the Employee returns to employment with the Employer within the
period provided by such law.

 

(f)                                   Beneficiary: A person or persons (natural
or otherwise) designated by a Participant to receive any death benefit payable
under this Plan.

 

(g)                                  Break in Service: A Plan Year during which
a Participant does not complete more than five hundred (500) Hours of Employment
with the Employer.

 

(h)                                 Compensation: A Participant’s wages,
salaries, fees for professional services and other amounts received (with regard
to whether or not an amount is paid in cash) for personnel services actually
rendered on the course of employment with the Employer maintaining the Plan to
the extent that the amounts are includible in gross income (including, but not
limited to, commissions paid salesmen, compensation for services on the basis of
a percentage of profits, commissions or insurance premiums, tips, bonuses,
fringe benefits and reimbursements or other expense allowances under a
nonaccountable plan as described in Regulation 1.6(c)) for a Plan Year.

 

Compensation shall exclude (a) (1) contributions made by the Employer to a Plan
of deferred compensation to the extent that, the contributions are not
includible in the gross income of the Participant for the taxable year in which
contributed, (2) Employer contributions made on behalf of an Employee to a
simplified employee pension plan described in Code Section 408(k) to the extent
such contributions are excludable from the Employee’s gross income, (3) any
distributions from a plan deferred compensation; (b) amounts realized from the
exercise of a non-qualified stock option, or when restricted stock (or property)
held by an Employee either becomes freely transferable or is no longer subject
to a substantial risk of

 

2

--------------------------------------------------------------------------------


 

forfeiture; (c) amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option; and (d) other amounts which
receive special tax benefits; or contributions made by the Employer (whether or
not under salary reduction agreement) towards the purchase of any annuity
contract described in Code Section 403(b) (whether or not the contributions are
actually excludable from the gross income of the Employee).

 

For purposes of this Section, the determination of Compensation shall be
calculated by including amounts which are contributed by the Employer pursuant
to a salary reduction agreement and which are not includible in the gross income
of the Participant under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B),
403(b) or 457(b), and Employee contributions described in Code
Section 414(h)(2) that are treated as Employer contributions.

 

Notwithstanding any other provision of the Plan to the contrary, the annual
compensation of each Employee taken into account under the Plan shall not exceed
$270,000, as adjusted each year by the Adjustment Factor.

 

Compensation shall include the following types of compensation paid after an
Employee’s severance from employment with the Employer, provided the amounts are
paid by the later of two and one-half (21/2) months after severance from
employment or the end of the Limitation Year that includes the date of severance
from employment: (i) payments that would have been otherwise included in the
definition of Compensation if they were paid prior to the Participant’s
severance from employment with the Employer; (ii) payments for unused accrued
bona fide sick, vacation, or other leave, but only if the Participant would have
been able to use the leave if employment had continued; and (iii) payments
received by a Participant pursuant to a nonqualified unfunded deferred
compensation plan, but only if the payment would have been paid to the Employee
at the same time if the Employee had continued his employment with the Employer
and only to the extent that the payment is includible in the Employee’s gross
income. Compensation shall not include payments made to an individual who does
not currently perform services for the Employer by reason of qualified military
service (as that term is used in Code Section 414(u)(1)) and payments made to a
Participant who is permanently and totally disabled (as defined in Code
Section 22(e)(3)).

 

Compensation shall include amounts includible in an Employee’s gross income
under the rules of Code Sections 409A and 457(f)(1)(A) or because the amounts
are constructively received by the Employee.

 

Compensation shall not include amounts earned but not paid during the Limitation
Year solely because of the timing of pay periods and pay dates.

 

Compensation shall not include amounts earned prior to the date an Employee
becomes a Participant in the Plan under Section 3.1.

 

3

--------------------------------------------------------------------------------


 

(i)                                     Defined Contribution Dollar Limitation:
The lesser of:

 

(i)                                     $54,000, as adjusted by the Adjustment
Factor; or

 

(ii)                                  100% of the Participant’s Compensation.

 

In a Limitation Year of less than twelve (12) months, the Defined Contribution
Dollar Limitation is adjusted by multiplying it by the following fraction where
the numerator is the number of months (including any fractional parts of a
month) in the short Limitation Year and the denominator is twelve (12).

 

(j)                                    Disability: The inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve months. The permanence and degree of such impairment must be supported by
medical evidence.

 

(k)                                 Distributee: A Participant, Former
Participant or Beneficiary who receives a distribution pursuant to Article VII.

 

(l)                                     Effective Date: January 1, 2017 the date
on which the provisions of this amended and restated Plan document became
effective.

 

(m)                             Employee: A person employed by the Employer or
any other corporation which may, in accordance with Code Sections 1563(a)(1) and
415(h), be periodically deemed to be a member of a controlled group of
corporations together with the Employer that have specifically adopted this Plan
in writing, during the period of the Employer’s controlled group status, or a
common law employee of any trade or business (whether or not incorporated) under
“common control”, as defined in Code Section 414(c), or a leased employee as
defined below. A person covered by a collective bargaining agreement with the
Employer shall not be considered an Employee and is not eligible to participate
in the Plan. A person who is a nonresident alien and who does not receive any
earned income (as defined in Code Section 911(d)(2)) from the Employer which
constitutes United States source income (as defined in Code Section 861(a)(3))
shall not be considered an Employee and is not eligible to participate in the
Plan.

 

A “Leased Employee” means any person (other than an Employee of the Employer)
who pursuant to an agreement between the Employer and any other person (“Leasing
Organization”) has performed services for the Employer (or for the Employer and
related persons determined in accordance with Code Section 414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under the primary direction or control of the Employer.
Contributions or benefits provided a Leased Employee by the Leasing Organization
which are attributable to services performed for the Employer shall

 

4

--------------------------------------------------------------------------------


 

be treated as provided by the Employer. A Leased Employee shall not be
considered an Employee of the Employer if:

 

(1)                                 such employee is covered by a money purchase
pension plan providing:

 

(A)                               a non-integrated employer contribution rate of
at least ten percent (10%) of compensation, as defined in Code
Section 415(c)(3);

 

(B)                               immediate participation; and

 

(C)                               full and immediate vesting.

 

(2)                                 leased employees do not constitute more than
twenty percent (20%) of the Employer’s non-highly compensated work force.

 

Employees classified by the Employer as independent contractors who are
subsequently determined by the Internal Revenue Service to be Employees shall
not be considered Employees of the Employer.

 

(n)                                 Employer: First Busey Corporation, an
Illinois corporation, the subsidiaries of First Busey Corporation who have
adopted the Plan and any other entity that, with the consent of First Busey
Corporation, adopts the Plan. First Busey Corporation is a “C corporation” as
the corporation has not made an election under Code Section 1362.

 

(o)                                 Employer ESOP Contribution: The property
periodically contributed to the Trust by the Employer, provided however, that
effective for Plan Years beginning on or after January 1, 2014, no contributions
shall be made to the Trust by the Employer.

 

(p)                                 Employment Commencement Date: The date on
which an Employee first performs an Hour of Employment.

 

(q)                                 Entry Date: January 1, April 1, July 1, and
October 1 of each calendar year, provided that no Entry Date shall occur after
January 1, 2014.

 

(r)                                    ERISA (or Act): The Employee Retirement
Income Security Act of 1974, as amended from time to time.

 

(s)                                   ESOP Account: The account maintained for a
Participant or Former Participant to reflect his share of the Employer Stock (as
defined in Section 4.2) purchased with his ESOP Cash Account, his share of
Employer ESOP Contributions made in Employer Stock, released Financed Shares,
Employer Stock Forfeitures allocated to such account and any Employer Stock
attributable to earnings on such stock.

 

5

--------------------------------------------------------------------------------


 

(t)                                    ESOP Cash Account: The account maintained
for a Participant or Former Participant to reflect his share, if any, of
Employer ESOP Contributions made in cash, any cash dividends on Employer Stock
(as defined in Section 4.2) allocated and credited to his ESOP Account (other
than currently distributable dividends) and his share of corresponding cash
Forfeitures and any income, gains, losses, appreciation or depreciation
attributable thereto.

 

(u)                                 Execution Date: The date upon which the last
party to sign this Plan, signs this Plan.

 

(v)                                 Fiduciaries: Any person or persons who
exercise any discretionary authority or discretionary control respecting
management of the Plan or exercise any authority or control respecting
management or disposition of its assets; or renders investment advice for a fee
or other compensation, direct or indirect, with respect to any monies or other
property of the Plan or has authority or responsibility to do so; or has any
discretionary authority or discretionary responsibility in the administration of
the Plan.

 

(w)                               Five-Percent Owner: An individual who owns
more than five percent (5%) of the outstanding stock of the Employer, or stock
possessing more than five percent (5%) of the total combined voting power of all
stock of the Employer.

 

(x)                                 Former Participant: A Participant whose
employment with the Employer has terminated for any reason but who has a vested
account balance under the Plan which has not been paid in full and, therefore,
is continuing to participate in the allocation of Trust Income.

 

(y)                                 Highly Compensated Employee: An Employee
described in Code Section 414(q) and the Regulations thereunder, and generally
means any Employee who:

 

(1)                                 was a Five Percent Owner at any time during
the “determination year” or the “look-back year”; or

 

(2)                                 for the “look-back year” had “415
Compensation” from the Employer in excess of $120,000. The $120,000 amount is
adjusted in accordance with the Adjustment Factor.

 

The “determination year” means the Plan Year for which testing is being
performed, and the “look-back year” means the immediately preceding twelve (12)
month period.

 

The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of Employees in the top-paid group,
will be made in accordance with Code Section 414(q) and the regulations
thereunder.

 

6

--------------------------------------------------------------------------------


 

For purposes of this subsection, the term “415 Compensation” means compensation
within the meaning of Code Section 415(c)(3).

 

(z)                                  Income: The net gain or loss of the Trust
from investments, as reflected by interest payments, dividends, realized and
unrealized gains and losses on securities, other investment transactions and
expenses paid from the Trust. In determining the Income of the Trust as of any
date, assets shall be valued on the basis of their then fair market value.

 

(aa)                          Late Retirement Date: A Participant’s actual
retirement date after having achieved normal retirement date.

 

(bb)                          Limitation Year: The 12-month period commencing on
January 1 and ending on the following December 31. If the Plan is terminated
effective as of a date other than the last day of the Plan’s Limitation Year,
then the Plan is treated as if it has been amended to change the ending date of
its Limitation Year to be the effective date of the termination.

 

(cc)                            Normal Retirement Date: The date a Participant
attains age 60. Effective January 1, 2008, the date a Participant attains age 59
1/2.

 

(dd)                        Participant: An Employee participating in the Plan
in accordance with the provisions of Section 3.1.

 

(ee)                          Plan: The First Busey Corporation Employees’ Stock
Ownership Plan, the Plan set forth herein, as amended from time to time.

 

(ff)                              Plan Administrator: The Employer or such other
party appointed to such office pursuant to Article X.

 

(gg)                          Related Defined Contribution Plan: Any defined
contribution plan (as defined in Code Section 414(i)) which is maintained by the
Employer.

 

(hh)                          Spouse: a person who is in a legal union with the
Employee that is recognized as a marriage in the state the legal union was
established.

 

(ii)                                  Trust (Or Trust Fund or Fund): The fund
known as the First Busey Corporation Employees’ Stock Ownership Trust,
maintained in accordance with the terms of the trust agreement, as from time to
time amended, which constitutes a part of this Plan.

 

(jj)                              Valuation Date: December 31 of each Year, or
the date on which a special valuation is made. For transactions between the Plan
and a disqualified person (as defined in Code Section 4975(e)(2)), the Valuation
Date shall be the date of the transaction. For all other transactions, the
valuation shall be the most recent Valuation Date.

 

7

--------------------------------------------------------------------------------


 

(kk)                          Year (or Plan Year): The 12-month period
commencing on January 1 and ending on the following December 31.

 

2.2                               Construction

 

The masculine gender, where appearing in the Plan, shall be deemed to include
the feminine gender, unless the context clearly indicates to the contrary. The
words “hereof,” “herein,” “hereunder” and other similar compounds of the word
“here” shall mean and refer to the entire Plan and not to any particular
provision or Section. Article and Section headings are included for convenience
of reference and are not intended to add to, or subtract from, the terms of the
Plan.

 

ARTICLE III

Eligibility, Participation and Service

 

3.1                               Commencement of Participation

 

Each Employee, shall become a Participant on the first Entry Date occurring on
or after the date he attains the age of Twenty-One (21) and completes one
(1) Year of Service (as determined in accordance with Section 3.2(a) below).
Commencing March 20, 2014, no Employee who is not already a Participant in the
Plan shall become a Participant.

 

Each Employee who has satisfied the eligibility requirements as of the Effective
Date shall become a Participant on the Effective Date. However, any Employee who
was a Participant in the Plan prior to the effective date of this amendment and
restatement shall continue to participate in the Plan.

 

3.2                               Service

 

(a)                                 Eligibility

 

An Employee’s eligibility for benefits under the Plan shall be based on his
Years of Service. Subject to the reemployment provisions of Section 3.4, an
Employee will be credited with a Year of Service if he accrues 1,000 or more
Hours of Employment during the consecutive12-month period beginning with his
date of hire.

 

If an Employee does not accrue 1,000 hours of Employment during the consecutive
12 month period beginning with his date of hire, the period of measurement for
accrual of a Year of Service shall shift to the Plan Year which includes the
first anniversary of the Employee’s date of hire.

 

(b)                                 Vesting

 

The vested portion of a Participant’s ESOP Account and ESOP Cash Account shall
be based on his Years of Service as determined for vesting purposes. Subject to
the reemployment

 

8

--------------------------------------------------------------------------------


 

provisions of Section 3.4, a Participant will be credited with a Year of Service
for each Plan Year during which he accrues 1,000 or more Hours of Employment.
Each Participant in the Plan as of March 20, 2014 shall be 100% vested in his or
her ESOP Account and ESOP Cash Account.

 

(c)                                  Prior Service

 

For purposes of this Section 3.2, service with the following entities shall be
recognized and the Participant shall enter the Plan as of the date specified if
the eligibility requirements were met with the predecessor employer:

 

(i)                                     First of America Bank Illinois, Gibson
City Branch — January 1, 1996;

 

(ii)                                  First of America Bank Illinois, Paxton
Branch — January 1, 1996;

 

(iii)                               The Busey Corporation — January 1, 1998;

 

(iv)                              Nord Insurance Agency — January 1, 1998;

 

(v)                                 First Federal Savings and Loan Association
of Bloomington — January 1, 2000;

 

(vi)                              Secord Asset Management, Inc. — July 1, 2000;

 

(vii)                           Crown Bank - October 1, 2003;

 

(viii)                        First Capital Bank- June 1, 2004;

 

(ix)                              Tarpon Coast National Bank - August 1, 2005;
and

 

(x)                                 Main Street Bank — January 1, 2008.

 

3.3                               Hours of Employment

 

Under this Article III, Hours of Employment include the following:

 

(a)                                 Each hour for which an Employee is paid, or
entitled to payment, for the performance of duties for the Employer.

 

(b)                                 Up to 501 hours for any single continuous
period during which the Employee performs no duties but is directly or
indirectly paid or entitled to payment by the Employer (regardless of whether
employment has terminated) due to vacation, holiday, illness, incapacity
including disability, layoff, jury duty, military duty or leave of absence;
excluding, however, any period for which a payment is made or due under this
Plan or under a plan maintained solely for the purpose of complying with
worker’s compensation or unemployment compensation or disability insurance laws,
or solely to reimburse the Employee for medical or

 

9

--------------------------------------------------------------------------------


 

medically-related expenses. An Employee shall be deemed to be “directly or
indirectly paid, or entitled to payment by the Employer” regardless of whether
such payment is (i) made by or due from the Employer directly, or (ii) made
indirectly through a trust fund, insurer or other entity to which the Employer
contributes or pays premiums.

 

(c)                                  Each hour for which back pay, irrespective
of mitigation of damages, is either awarded or agreed to by the Employer,
without duplication of hours provided above, and subject to the 501-hour
restriction for periods described in the foregoing subparagraph (b).

 

The foregoing provisions shall be administered in accordance with Department of
Labor rules set forth in Section 2530.200b-2 of the Rules and Regulations for
Minimum Standards for Employee Benefit Plans.

 

3.4                               Participation and Service Upon Reemployment

 

Participation in the Plan shall cease upon termination of employment with the
Employer. Termination of employment may have resulted from retirement, death,
voluntary or involuntary termination of employment, unauthorized absence, or by
failure to return to active employment with the Employer or to retire by the
date on which an Authorized Leave of Absence expired.

 

Upon the reemployment of any person who had previously been employed by the
Employer, such Employee shall re-enter the Plan as a Participant on the date of
his reemployment with the Employer. An Employee who satisfies the eligibility
requirements of Section 3.2(a) but who incurs a termination of employment prior
to becoming a Participant will become a Participant on the later of the Entry
Date on which he would have entered the Plan had he not incurred a termination
of employment or the date of his re-employment. Any Employee who incurs a
termination of employment prior to satisfying the eligibility requirements of
Section 3.2(a) becomes a Participant in accordance with Article III of the Plan.
This paragraph shall not apply after March 20, 2014.

 

3.5                               Inactive Status

 

In the event that any Participant shall fail, in any Plan Year of his
employment, to accumulate 1,000 Hours of Employment, he shall be placed on
inactive status as of the end of such Year. In such case, the Participant shall
not share in the Employer ESOP Contribution for any such Year. However, a
Participant on inactive status shall continue to receive Income allocations in
accordance with Section 6.2(b). In the event the Participant accumulates 1,000
Hours of Employment in a subsequent Year, he shall revert to active status with
full rights and privileges under this Plan restored.

 

3.6                               Maternity and Paternity Leave

 

Notwithstanding any provision in the Plan to the contrary, a Qualified Maternity
and Paternity Leave shall not be considered a Break in Service, subject to the
following limitations:

 

10

--------------------------------------------------------------------------------


 

(a)                                 During the period of absence, the
Participant shall be credited with the lesser of (i) the number of Hours of
Employment that would have been credited but for the period of absence, or
(ii) 501 Hours of Employment. If the actual number of Hours of Employment for
this purpose is unknown, the Hours of Employment shall be estimated, assuming 8
Hours of Employment per workday.

 

(b)                                 The Participant must be given credit for
Hours of Employment pursuant to this Section only (i) in the Year in which the
absence begins if the credit is necessary to prevent a Break in Service for that
Year, or (ii) in the following Year.

 

For the purpose of this Section, “Qualified Maternity and Paternity Leave” means
an absence from work:

 

(1)                                 by reason of the pregnancy of the
Participant;

 

(2)                                 by reason of the birth of a child of the
Participant;

 

(3)                                 by reason of the placement of a child
pursuant to the adoption of that child by the Participant; or

 

(4)                                 for the purpose of caring for the child
during the period immediately following the child’s birth or adoption by the
Participant.

 

ARTICLE IV
Contributions

 

4.1                               Annual Employer ESOP Contributions

 

Subject to the conditions and limitations of the Plan, for each Plan Year, the
Employer will contribute to the Trustee cash equal to, or Employer Stock having
an aggregate fair market value equal to, such amount, if any, as the Board of
Directors of the Employer shall determine by resolution; provided, however, that
the Employer shall contribute an amount in cash not less than the amounts
required to enable the Trustee (together with dividends used to repay an
Acquisition Loan in accordance with Article IX) to discharge any indebtedness
incurred with respect to an Acquisition Loan (as described in Section 4.3 below)
payable during the Plan Year in connection with the financed purchase of
Employer Stock and to release securities encumbered under such indebtedness. If
any part of an Employer’s contribution under this Section 4.1 for any Plan Year
is in cash for purposes other than discharging an Acquisition Loan indebtedness,
such cash shall be applied by the Trustee to: (i) the purchase of Employer Stock
at such time as the Trustee may decide in its discretion; or (ii) the payment of
expenses pursuant to Section 11.7; or (iii) to cover distribution obligations as
provided herein. In no event will an Employer’s contribution under this
Section 4.1 for any Plan Year exceed the lesser of:

 

(a)                                 the maximum amount deductible by the
Employer as an expense for Federal income tax purposes; or

 

11

--------------------------------------------------------------------------------


 

(b)                                 the maximum amount which, together with the
amount of the Employer’s contributions which are to be credited to the ESOP
Accounts of Participants from a Suspense Account for that Year, can be credited
for that year in accordance with the contribution limitation provisions of
Section 6.3.

 

An Employer’s ESOP Contribution under this Section 4.1 for any Plan Year shall
be due on the last day of that year and, if not paid by the end of that year,
shall be payable to the Trustee as soon thereafter as practicable, but not later
than the time prescribed for filing the Employer’s Federal income tax return for
that Year, including any extensions of time, without interest.

 

Effective for Plan Years beginning on or after January 1, 2014, no contributions
shall be made by the Employer to the Plan.

 

4.2                               Employer Stock

 

For purposes of the Plan, the term “Employer Stock” means common stock issued by
the Employer which is either readily tradable on an established securities
market or has combination voting powers and dividend rates equal to or in excess
of:

 

(a)                                 that class of common stock of the Employer
having the greatest voting power; and

 

(b)                                 that class of common stock of the Employer
having the greatest dividend rights.

 

Non-callable preferred stock shall be treated as Employer Stock if such stock is
convertible at any time into stock which meets the requirements of (a) and
(b) next above and if such conversion is at a conversion price which (as of the
date of the acquisition by the Plan) is reasonable. For purposes of the last
preceding sentence, preferred stock shall be treated as non-callable if, after
the call, there will be a reasonable opportunity for a conversion which meets
the requirements of the last preceding sentence.

 

4.3                               Acquisition Loans

 

An installment obligation incurred by the Trustee in connection with the
purchase of Employer Stock shall constitute an “Acquisition Loan.” The Trustee
may incur Acquisition Loans from time to time to finance the acquisition of
Employer Stock for the Trust to repay such Acquisition Loan or to repay a prior
Acquisition Loan. The proceeds of an Acquisition Loan must be used within a
reasonable time after their receipt. Shares of Employer Stock acquired by the
Trustee with the proceeds of an Acquisition Loan shall be described as “Financed
Shares”. An Acquisition Loan shall be for a specific term, shall bear a
reasonable rate of interest, shall be primarily for the benefit of the
Participants, Former Participants and Beneficiaries, and shall not be payable on
demand except in the event of default. In the event of a default upon an
Acquisition Loan, the assets transferred in satisfaction of the Acquisition Loan
shall not exceed the amount of the default. An Acquisition Loan may be secured
by a collateral pledge of the Financed Shares so acquired and any other Plan
assets which are a permissible security within the provisions of Treasury
Regulation Section 54.4975-7(b). No other assets of the Plan or Trust

 

12

--------------------------------------------------------------------------------


 

may be pledged as collateral for an Acquisition Loan, and no lender shall have
recourse against any other Trust assets. The released Financed Shares shall be
allocated to ESOP Accounts in accordance with the provisions of Section 6.2.
Repayment of principal and interest on any Acquisition Loan shall be made by the
Trustee only from Employer Contributions paid in cash to enable the Trustee to
repay such loan, earnings attributable to such contributions, and any cash
dividends received by the Trustee on Financed Shares and shall not exceed an
amount equal to the sum of such contributions and earnings received during or
prior to the year less such payments in prior years. Such contributions and
earnings shall be accounted for separately in the Plan’s accounting records
until an Acquisition Loan is repaid. Financed Shares shall initially be credited
to a “Loan Suspense Account” and shall be transferred, at the election of the
Trustee, for allocation to the ESOP Accounts of Participants (1) only as
payments of principal and interest, or (2) if the requirements of Treasury
Regulation Section 54.4975-7(b)(8)(ii) are met, principal payments only. The
number of Financed Shares to be released from the Loan Suspense Account for
allocation to ESOP Accounts for each Plan Year shall be based upon the ratio
that the payments of principal and interest (or, if the requirements of Treasury
Regulation Section 54.4975-7(b)(8)(ii) are met, principal payments only), on the
Acquisition Loan for the Plan Year bears to the total projected payments of
principal and interest remaining to be paid as of the beginning of the current
Plan Year (or, if the requirements of Treasury Regulation
Section 54.4975-7(b)(8)(ii) are met, principal payments only), on the
Acquisition Loan over the duration of the Acquisition Loan repayment period.

 

Financed Shares acquired with the proceeds of an Acquisition Loan shall not be
subject to a put, call or other option, or buy-sell or similar arrangement while
held by and when distributed from the Plan, whether or not the Plan is then an
ESOP.

 

ARTICLE V

Participant Contributions and Rollover Contributions

 

5.1                               Participant Contributions

 

Contributions to the Plan by Participants are not permitted.

 

5.2                               Rollover Contributions

 

Rollover Contributions to the Plan by Participants are not permitted.

 

ARTICLE VI

Allocations to Participants’ Accounts

 

6.1                               Individual Accounts

 

The Plan Administrator shall create and maintain adequate records to disclose
the interest in the Trust of each Participant, Former Participant and
Beneficiary. Such records shall be in the form of individual Accounts, and
credits and charges shall be made to such Accounts in the manner herein
described. Distributions and withdrawals made from an Account shall be charged
to the Account as of the date made.

 

13

--------------------------------------------------------------------------------


 

6.2                               Account Adjustments

 

(a)                                 Adjustment to ESOP Accounts

 

As of each Valuation Date, the Trustee shall charge to the appropriate Account
of each Participant, Former Participant or Beneficiary all distributions and
payments made to him, or on his behalf, since the last preceding Valuation Date
that have not been previously charged.

 

(b)                                 Adjustment to ESOP Cash Accounts

 

For each Plan Year, subject to the provisions of Article X, the Trustee shall
credit to the ESOP Cash Account of each Participant, Former Participant or
Beneficiary any cash dividends paid to the Trustee on shares of Employer Stock
held in that person’s ESOP Account as of the record date for such cash
dividends.

 

As of each Valuation Date, the Trustee shall:

 

(1)                                 First, charge to the appropriate Account of
the Participant, Former Participant or Beneficiary all distributions and
payments made to him, or on his behalf, since the last preceding Valuation Date
that have not been charged previously;

 

(3)                                 Next, allocate and credit to the Account of
each Participant any unallocated dividends, according to the balance of each
Participant’s ESOP Account as of the immediately preceding Valuation Date, after
adjustment pursuant to Section 6.2(a) above; and

 

(4)                                 Finally, allocate and credit to the ESOP
Cash Account of each Participant, Former Participant or Beneficiary any other
income, gains or losses of the Trust Fund on a pro rata basis, according to the
balance of each ESOP Cash Account as of the immediately preceding Valuation
Date, after adjustment pursuant to Paragraph (1) and (2) above.

 

6.3                               Limitation on Allocations to Participants

 

Notwithstanding any other provisions of the Plan, the Annual Additions credited
to a Participant’s Accounts under this Plan and any related defined contribution
plan in accordance with the provisions of this Article VI for any Plan Year
shall not exceed the Defined Contribution Dollar Limitation as defined herein.

 

In the event a Participant herein is also a Participant at any time in another
defined contribution plan maintained by the Employer or another employer, the
sum of Annual Additions under all such plans credited to a Participant’s
Accounts in any Plan Year shall not exceed the Defined Contribution Dollar
limitation, but such limitations shall first be applied to reduce the Annual
Additions under another defined contribution plan before being applied to reduce
the Annual Additions under this Plan.

 

14

--------------------------------------------------------------------------------


 

Notwithstanding any provision herein to the contrary, if no more than one third
(1/3) of the Employer Contributions with respect to a particular Plan Year are
allocated to Highly Compensated Employees, then Annual Additions for the purpose
of this Section with respect to such Year shall not include:

 

(a)                                 Forfeitures of Employer Stock, if such stock
was acquired with the proceeds of an Acquisition Loan, or

 

(b)                                 Employer Contributions which are used for
the purpose of paying interest on an Acquisition Loan and which are allocated as
a Participant’s Accounts.

 

The following paragraph applies for Limitation Years beginning before January 1,
2009. In the event the Annual Additions credited to a Participant’s Account
exceed the Defined Contribution Dollar Limitation, then the Plan shall place the
excess Annual Additions into an unallocated account, similar to the suspense
account described in Treasury Regulation Section 1.415-6(b)(6)(iii) effective
for Limitation Years beginning before July 1, 2007. Employer shall use the
unallocated account to make future Employer ESOP Contributions. Employer shall
not make Employer ESOP Contributions from any other source while any amount
remains in the unallocated account pursuant to this Section 6.3.

 

The following paragraph applies for Limitation Years beginning on or after
January 1, 2009. If the Annual Additions exceed the Defined Contribution Dollar
Limit for any Participant, then the Plan may only correct the excess Annual
Addition in accordance with the rules set forth in the Employee Plans Compliance
Resolution System (EPCRS) of the Internal Revenue Service, as set forth in
Revenue Procedure 2006-27, 2006-22 I.R.B. 945, or any superseding guidance.

 

6.4                               Top-Heavy Provisions

 

The following provisions shall become effective in any Year in which the Plan is
determined to be a Top-Heavy Plan.

 

(a)                                 Determination of Top-Heavy: The Plan will be
considered a Top-Heavy Plan for the Year if as of the last day of the preceding
Year (“Determination Date”), (1) the value of the Accounts of Participant’s who
are Key Employees (but not including any allocations to be made as of such last
day of the Year except contributions actually made on or before that date and
allocated pursuant to Section 6.2) exceeds 60% of the value of the Accounts of
all Participants (but not including any allocations to be made as of such last
day of the Year except contributions actually made on or before that date and
allocated pursuant to Section 6.2) (the “60% Test”) or (2) the Plan is part of a
Required Aggregation Group and the Required Aggregation Group is top-heavy.
However, and notwithstanding the results of the 60% Test, the Plan shall not be
considered a Top-Heavy Plan for any Year in which the Plan is a part of a
Required or Permissive Aggregation Group which is not top-heavy.

 

15

--------------------------------------------------------------------------------


 

For the purposes of making the “60% Test” for any Plan Year, the value of the
Participant’s Accounts computed above shall include distributions under the Plan
with respect to all Employees during the five-year period ending as of the
Determination Date.

 

(b)                                 Minimum Allocations: Notwithstanding the
provisions of Section 6.2, for any Year during which the Plan is deemed a Top
Heavy Plan, the Employer ESOP Contribution for such Year allocated to each
Participant’s Account shall not be less than the lesser of (i) three percent
(3%) of each Participant’s Compensation for the Year, or (ii) each Participant’s
pro rata share of the Employer ESOP Contribution allocated according to the
ratio that each Participant’s Compensation for the Year bears to the total
Compensation of all Participants.

 

Each Non-Key Employee who has not terminated employment as of the end of the
Year will receive this minimum allocation regardless of his Compensation and
regardless of whether he has accrued 1,000 Hours of Employment during the Year.

 

If the Employer maintains another qualified plan which, along with the Plan, is
also deemed to be a Top Heavy Plan, the minimum contribution required pursuant
to this subsection (b) shall be made to the other qualified plan.

 

(c)                                  Definitions:

 

(1)                            “Key Employee” means any Employee or former
Employee (including any deceased Employee) who at any time during the Plan Year
is:

 

(i)                                     an officer of the Employer having annual
Compensation greater than $175,000 (as adjusted in accordance with the
Adjustment Factor);

 

(ii)                                  one of the ten employees having annual
Compensation for a Plan Year greater than the 415 Compensation limit and owning
both more than one-half percent interest and the largest interests in the
Employer;

 

(iii)                               a Five Percent Owner of the Employer; or

 

(iv)                              a one percent owner of the Employer with
annual Compensation from the Employer of more than $150,000.

 

For this purpose, annual compensation means compensation within the meaning of
Code Section 415(c)(3). The determination of who is a Key Employee will be made
in accordance with Code Section 416(i)(1) and the applicable regulations and
other guidance of general applicability issued thereunder.

 

16

--------------------------------------------------------------------------------


 

(2)                                 “Non-Key Employee” means any Participant who
is not a Key Employee.

 

(3)                                 “Required Aggregation Group” means each
employee benefit plan of the Employer in which a Key Employee is a Participant
and will include any other plan of such Employer which enables the Plan to meet
the requirements of Code Section 401(a)(4) or Code Section 410.

 

(4)                                 “Permissive Aggregation Group” means each
employee benefit plan of the Employer in which a Key Employee is a Participant
and consideration of which would not affect the ability of the Plan to meet the
requirements of Code Section 401(a)(4) and Code Section 410.

 

(d)                                 Determination of present values and amounts.
This Section (d) shall apply for purposes of determining the present values of
accrued benefits and the amounts of account balances of Employees as of the
determination date.

 

(i)                                     Distributions during year ending on the
determination date. The present values of accrued benefits and the amounts of
account balances of an Employee as of the determination date shall be increased
by the distributions made with respect to the Employee under the Plan and any
plan aggregated with the Plan under Code Section 416 (g)(2) during the 1-year
period ending on the determination date. The preceding sentence shall also apply
to distributions under a terminated plan which, had it not been terminated,
would have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In
the case of a distribution made for a reason other than separation from service,
death, or disability, this provision shall be applied by substituting “5-year
period” for “1-year period.”

 

(ii)                                  Employees not performing services during
year ending on the determination date. The accrued benefits and accounts of any
individual who has not performed services for the Employer during the 1-year
period ending on the determination date shall not be taken into account.

 

ARTICLE VII
Benefits

 

7.1                               Retirement, Death or Disability

 

If a Participant’s employment with the Employer is terminated on or after his
Normal Retirement Date, or if his employment is terminated at an earlier age
because of death or Disability, he or his surviving Beneficiary shall be vested
in, and entitled to receive, the entire amount in each of his Accounts valued as
of the Valuation Date coincident with or next following the date on which the
Participant’s employment terminates.

 

Payment of benefits due under this Section shall be made in accordance with
Section 7.4.

 

17

--------------------------------------------------------------------------------


 

7.1A                      In-Service Distributions

 

If a Participant is still employed by the Employer after he attains age 65, the
Participant shall be entitled to receive an amount equal to the vested
percentage of the balance of his ESOP Account and ESOP Cash Account, if any.
Such percentage shall be determined in accordance with the schedule stated in
Section 7.2.

 

Payment of benefits due under this Section shall be made in accordance with
Section 7.4.

 

7.2                               Other Termination of Employment

 

If a Participant’s employment with the Employer is terminated before his Normal
Retirement Date for any reason other than Disability or death, the Participant
shall be entitled to an amount equal to the vested percentage of the balance of
his ESOP Account and ESOP Cash Account, if any. Such percentage shall be
determined in accordance with the following schedule:

 

 

 

Vested

 

Forfeited

 

Years of Service

 

Percentage

 

Percentage

 

 

 

 

 

 

 

less than 1

 

0

%

100

%

1 but less than 2

 

20

 

80

 

2 but less than 3

 

40

 

60

 

3 but less than 4

 

60

 

40

 

4 but less than 5

 

80

 

20

 

5 or more years

 

100

 

0

 

 

Notwithstanding any provision herein to the contrary, all Participants in the
Plan who are actively employed with the Employer as of December 31, 2006 shall
be 100% vested in their accounts as of that date. Employees who became
participants herein after January 1, 2007 shall be subject to the vesting
schedule set forth above. Notwithstanding any provision herein to the contrary,
Employees who became Participants on or after January 1, 2007 and are
Participants on or after January 1, 2008 shall be subject to the vesting
schedule set forth above.

 

A Participant shall be fully vested in the shares of Employer Stock allocated to
his ESOP account pursuant to Article X.

 

Effective March 20, 2014, all Participants in the Plan shall be 100% vested in
their Accounts as of that date.

 

7.3                               Forfeiture Accounts and Forfeitures

 

Effective March 20, 2014, if any amount is forfeited by a Participant under the
de minimis amount distribution rule, then such amount shall be used to pay Plan
expenses. The portions of a Former Participant’s Account that are not
distributable to him by reason of the provisions of Section 7.2 (“Forfeiture”)
shall be credited, respectively, to a Cash Forfeiture Account and a Stock
Forfeiture Account established and maintained by the Trustee in the

 

18

--------------------------------------------------------------------------------


 

Participant’s name as of the Valuation Date coincident with or next following
the date of his termination of employment. The Forfeiture shall be first charged
against a Former Participant’s ESOP Cash Account and deposited into the Cash
Forfeiture Account with any balance charged against his ESOP Account and
deposited into the Stock Forfeiture Account. These Forfeiture Accounts shall be
distributed in accordance with the following rules:

 

(a)                                 If the Former Participant is reemployed by
the Employer before he incurs a one (1)-year Break in Service, his ESOP Account
and ESOP Cash Account shall be reinstated as of the date he again performs an
Hour of Service for the Employer.

 

(b)                                 If the Former Participant incurs a one
(1)-year Break in Service, his Forfeiture Accounts shall be held by the Trustee
until the earlier to occur of the following:

 

(1)                                 The date the Former Participant receives a
distribution of the vested portion of his Accounts; or

 

(2)                                 The date the Former Participant incurs five
(5) consecutive one (1)-year Breaks in Service.

 

At that time, his Forfeiture Accounts shall be reallocated among the other
Participants as of the Valuation Date coincident with or next following the
occurrence of such Break in accordance with the provisions of Section 6.2.

 

For the purpose of this Section, “balance” shall be determined on the basis of
the number of applicable shares of Employer Stock in the case of a Former
Participant’s ESOP Account or Stock Forfeiture Account.

 

7.4                               Manner of Making Payments

 

Distribution of a vested ESOP Account will be made in whole shares of Employer
Stock. Distribution of a Participant’s vested ESOP Cash Account will be made in
cash. Distribution of a vested Account will normally be made by either of the
following methods, at the election of the Participant:

 

(a)                                 By payment in a lump sum; or

 

(b)                                 By payment in a series of substantially
equal installments over a period of 5 years.

 

However, the maximum period over which the distribution of a ESOP Account may be
made shall be increased by 1 year, up to 5 additional years, for each $215,000
(or fraction thereof) by which such Participant’s ESOP Account balance exceeds
$1,080,000 (as adjusted in accordance with the Adjustment Factor). A Participant
or Former Participant may, however, elect in writing to receive a longer
distribution period, subject to the limitations of Section 7.5. If a
distribution of such Accounts is made to or for the benefit of a Participant’s
or Former Participant’s Beneficiary on account of the Participant’s death before
commencement of payment in accordance with either paragraph (a) or (b) next
above, such distribution will

 

19

--------------------------------------------------------------------------------


 

normally be completed within 5 years after the death of a Participant or Former
Participant, subject to the limitations in Section 7.5.

 

Where distribution of the Accounts of a Participant or Former Participant has
commenced prior to that person’s death, the remaining portions of such Accounts
as of his date of death will be distributed to that person’s Beneficiary at
least as rapidly as the installment payments otherwise selected by the
Participant or Former Participant prior to death. The Participant or Former
Participant shall select the method by which his benefits will be distributed to
him. A Participant or Former Participant, if he so desires, may select the
method by which his benefits will be paid to his Beneficiary. If the Participant
or Former Participant does not file an election to select the method by which
his benefits will be distributed, the Trustee shall distribute the Participant’s
or Former Participant’s benefits, to him or his Beneficiary, in the form of a
lump sum. Furthermore, under regulations prescribed by the Secretary of the
Treasury pursuant to Code Section 401(a)(9), any amount paid to a child of a
deceased Participant or Former Participant shall be treated as if it has been
paid to the surviving spouse of the Participant or Former Participant if such
amount will become payable to the surviving spouse upon such child reaching the
age of majority (or other designated event permitted under said regulations).

 

If a Participant or Former Participant becomes entitled to a distribution from
the Plan pursuant to Section 7.2 and the value of such Participant’s vested
Accounts does not exceed $5,000 the value of the Participant’s benefit hereunder
shall be distributed in accordance with Section 7.9.

 

7.5                               Time for Distribution

 

Except as provided in Section 7.1A, distribution of a Participant’s Accounts
will be made or commenced as soon as practicable following a Participant’s
termination of employment, but not later than the 60th day next following the
close of the Plan Year during which the Participant attains his Normal
Retirement Date or, if later, during which his termination of employment occurs,
subject to the following limitations:

 

(a)                            Time and Manner of Distribution

 

(1)                            Required Beginning Date. The Participant’s entire
interest will be distributed, or begin to be distributed, to the Participant no
later than the Participant’s Required Beginning Date.

 

(2)                            Death of Participant Before Distributions Begin.
If the Participant dies before distributions begin, the Participant’s Accounts
will be distributed, or begin to be distributed, no later than as follows:

 

(i)                                     If the Participant’s surviving spouse is
the Participant’s sole designated beneficiary, then distributions to the
surviving spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the

 

20

--------------------------------------------------------------------------------


 

calendar year in which the Participant would have attained age 70 1/2, if later;

 

(ii)                                  If the Participant’s surviving spouse is
not the Participant’s sole designated beneficiary, then distributions to the
designated beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died;

 

(iii)                               If there is no designated beneficiary as of
September 30 of the year following the year of the Participant’s death, the
Participant’s Accounts will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death;

 

(iv)                              If the Participant’s surviving spouse is the
Participant’s sole designated beneficiary and the surviving spouse dies after
the Participant but before distributions to the surviving spouse begin, this
section will apply as if the surviving spouse were the Participant.

 

For purposes of this subsection (2) and section (d) below, unless subsection
(iv) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If subsection (iv) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under section (i).

 

(3)                                 Forms of Distribution. Unless the
Participant’s Accounts are distributed in a single sum on or before the Required
Beginning Date, as of the first Distribution Calendar Year distributions will be
made in accordance with sections (b) and (c).

 

(b)                                 Required Minimum Distributions During
Participant’s Lifetime.

 

(1)                                 Amount of Required Minimum Distribution For
Each Distribution Calendar Year. During the Participant’s lifetime, the minimum
amount that will be distributed for each Distribution Calendar Year is the
lesser of:

 

(i)                                     the quotient obtained by dividing the
Participant’s Account balance by the distribution period in the Uniform Lifetime
Table set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s age as of the Participant’s birthday in the distribution calendar
year; or

 

(ii)                                  if the Participant’s sole designated
beneficiary for the distribution calendar year is the Participant’s spouse, the
quotient obtained by dividing the Participant’s Account balance by the number in
the Joint and Last Survivor Table set forth in Section 1.401(a)(9)-9 of the
Treasury regulations, using the Participant’s and spouse’s attained ages as of
the Participant’s and spouse=s birthdays in the distribution calendar year.

 

21

--------------------------------------------------------------------------------


 

(2)                                 Lifetime Required Minimum Distributions
Continue Through Year of Participant’s Death. Required minimum distributions
will be determined under this section (b) beginning with the first Distribution
Calendar Year and up to and including the Distribution Calendar Year that
includes the Participant’s date of death.

 

(c)                                  Required Minimum Distributions After
Participant’s Death.

 

(1)                                 Death On or After Date Distributions Begin.

 

(i)                                     Participant Survived by Designated
Beneficiary. If the Participant dies on or after the date distributions begin
and there is a designated beneficiary, the minimum amount that will be
distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the longer of the remaining life expectancy of the
Participant or the remaining life expectancy of the Participant’s designated
beneficiary, determined as follows:

 

(a)                                 The Participant’s remaining life expectancy
is calculated using the age of the Participant in the year of death reduced by
one for each subsequent year.

 

(b)                                 If the Participant’s surviving spouse is the
Participant’s sole designated beneficiary, the remaining life expectancy of the
surviving spouse is calculated for each Distribution Calendar Year after the
year of the Participant’s death using the surviving spouse’s age as of the
spouse’s birthday in that year. For Distribution Calendar Years after the year
of the surviving spouse’s death, the remaining life expectancy of the surviving
spouse is calculated using the age of the surviving spouse as of the spouse’s
birthday in the calendar year of the spouse’s death, reduced by one for each
subsequent calendar year.

 

(c)                                  If the Participant’s surviving spouse is
not the Participant’s sole designated beneficiary, the designated beneficiary’s
remaining life expectancy is calculated using the age of the beneficiary in the
year following the year of the Participant’s death, reduced by one for each
subsequent year.

 

(ii)                                  No Designated Beneficiary. If the
Participant dies on or after the date distributions begin and there is no
designated beneficiary as of September 30 of the year after the year of the
Participant’s death,

 

22

--------------------------------------------------------------------------------


 

the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the Participant’s remaining life expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

 

(2)                                 Death Before Date Distributions Begin.

 

(i)                                     Participant Survived by Designated
Beneficiary. If the Participant dies before the date distributions begin and
there is a designated beneficiary, the minimum amount that will be distributed
for each Distribution Calendar Year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s Account Balance by the
remaining life expectancy of the Participant’s designated beneficiary,
determined as provided in section (1) above;

 

(ii)                                  No Designated Beneficiary. If the
Participant dies before the date distributions begin and there is no designated
beneficiary as of September 30 of the year following the year of the
Participant’s death, distribution of the Participant’s Accounts will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death;

 

(iii)                               Death of Surviving Spouse Before
Distribution to Surviving Spouse Are Required to Begin. If the Participant dies
before the date distributions begin, the Participant’s surviving spouse is the
Participant’s sole designated beneficiary, and the surviving spouse dies before
distributions are required to begin to the surviving spouse under section
(a)(2)(i), this section (iii) will apply as if the surviving spouse were the
Participant.

 

(d)                                 Definitions

 

(1)                                 Designated Beneficiary. The individual who
is designated as the beneficiary under section 7.6 of the Plan and is the
designated beneficiary under Code Section 401(a)(9) and Section 1.401 (a)(9)-1,
Q&A-4, of the Treasury regulations.

 

(2)                                 Distribution Calendar Year. A calendar year
for which a minimum distribution is required. For distributions beginning before
the Participant’s death, the first Distribution Calendar Year is the calendar
year immediately preceding the calendar year which contains the Participant’s
Required Beginning Date. For distributions beginning after the Participant’s
death, the first Distribution Calendar Year is the calendar

 

23

--------------------------------------------------------------------------------


 

year in which distributions are required to begin under section (a)(2). The
required minimum Distribution Calendar Year will be on or before the
Participant’s Required Beginning Date.               The required minimum
distribution for the Participant’s first distribution for other Distribution
Calendar Years, including the required minimum distribution for the distribution
calendar year in which the Participant’s Required Beginning Date occurs, will be
made on or before December 31 of that Distribution Calendar Year.

 

(3)                                 Life Expectancy. Life Expectancy as computed
by use of the Single Life Table in Section 1.401(a)(9)-9 of the Treasury
regulations.

 

(4)                                 Participant’s Account Balance. The Account
balance as of the last valuation date in the calendar year immediately preceding
the Distribution Calendar Year (“Valuation Calendar Year”) increased by the
amount of any contributions made and allocated or forfeitures allocated to the
Account balance as of the dates in the Valuation Calendar Year after the
Valuation Date. The Account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the Valuation Calendar
Year or in the Distribution Calendar Year if distributed or transferred in the
Valuation Calendar Year.

 

(5)                                 Required Beginning Date. April 1 of the
calendar year following the later of: (i) the calendar year in which the
Participant attains age 70 1/2 or (ii) the calendar year in which the
Participant retires. Subsection (ii) shall not apply to Participants who are
Five Percent Owners.

 

(6)                                 For purposes of this Section 7.5, the term
Participant shall include Former Participant.

 

(e)                                  2009 Required Minimum Distributions

 

Notwithstanding anything to contrary, a Participant, Former or Beneficiary who
would have been required to receive required minimum distributions for 2009 but
for the enactment of Code Section 401(a)(9)(H) (“2009 RMDs”), and who would have
satisfied that requirement by receiving distributions that are (1) equal to the
2009 RMDs or (2) one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for the life (or life expectancy) of the Participant, the joint lives
(or joint life expectancy) of the Participant and the Participant’s designated
beneficiary, or for a period of at least 10 years (“Extended 2009 RMDs”), will
not receive those distributions for 2009 unless the Participant or Beneficiary
chooses to receive such distributions pursuant to a written election.

 

24

--------------------------------------------------------------------------------


 

(f)                                   ESOP Provisions

 

Notwithstanding any provision in the Plan to the contrary, and unless a
Participant elects otherwise, the distribution of amounts representing the
Employer Stock allocated to his ESOP Account balance will commence not later
than one (1) year after the end of the Plan Year:

 

i.                            during which a Participant’s employment with the
Employer is terminated on or after his Normal Retirement Date, or during which
his employment is terminated at any time due to death or Disability; or

 

ii.                         which is the fifth Plan Year following the Plan Year
during which a Participant terminates employment pursuant to Section 7.2
(subject to the reemployment provisions of Section 3.4).

 

Notwithstanding any provision in the Plan to the contrary, cash distributions to
a Distributee of the value of Employer Stock acquired with an Acquisition Loan
which has not been fully repaid need not commence until the Plan Year in which
the Acquisition Loan is fully paid unless an earlier date is otherwise required
under Code Sections 401(a)(9) and 401(a)(14) or the Plan Administrator
determines, pursuant to reasonable exercise of its discretion, that such a
distribution is appropriate.

 

7.6                               Designation of Beneficiary

 

Each Participant or Former Participant from time to time may designate any
person or persons (who may be designated contingently or successively and who
may be an entity other than a natural person) as his Beneficiary or
Beneficiaries to whom his Plan benefits are paid if he dies before receipt of
all such benefits. Each Beneficiary designation shall be in the form prescribed
by the Plan Administrator and will be effective only when filed with the Plan
Administrator during the Participant’s lifetime. Each Beneficiary designation
filed with the Plan Administrator will cancel all Beneficiary designations
previously filed with the Plan Administrator. If a Participant is married, any
Beneficiary designation of someone other than the Participant’s spouse must
include the consent of the Participant’s spouse. Any election that does not
include the spouse’s consent shall be deemed invalid and the Participant’s
benefits shall be distributed as if no beneficiary designation had been
executed.

 

In order to be effective, a spouse’s consent must satisfy the following
requirements:

 

(a)                                 It must be in writing;

 

(b)                                 It must designate a beneficiary which may
not be changed without spousal consent; and

 

(c)                                  It must acknowledge the effect of such
election and be witnessed by a plan representative or notary public.

 

25

--------------------------------------------------------------------------------


 

If any Participant or Former Participant fails to designate a Beneficiary in the
manner provided above, or if the Beneficiary designated by a deceased
Participant dies before him or before complete distribution of the Participant’s
benefits, the Plan Administrator will direct the Trustee to distribute such
Participant’s benefits (or the balance thereof) in accordance with the following
order of priority:

 

(i)                                     To his surviving spouse, or if there be
none surviving;

 

(ii)                                  To his surviving children in equal parts,
provided, however, that children by blood, marriage or adoption shall be
considered children of the Participant or of his children, as the case may be,
or if there be none surviving;

 

(iii)                               To his surviving mother and father, in equal
parts, or if there be none surviving;

 

(iv)                              To the estate of the last to die of the
Participant and any designated beneficiaries.

 

7.7                               Missing Participants or Beneficiaries

 

Each Participant, Former Participant and each Beneficiary must file with the
Employer from time to time in writing his post office address and each change of
post office address. Any communication, statement or notice addressed to a
Participant, Former Participant or Beneficiary at his last post office address
filed with the Employer, or if no address is filed with the Employer then, in
the case of a Participant, at his last post office address as shown on the
Employer’s records, will be binding on the Participant or Former Participant and
his Beneficiary for all purposes of the Plan. The Employer, the Plan
Administrator and the Trustee are not required to search for or locate a
Participant, Former Participant or designated Beneficiary.

 

7.8                               Pre-Retirement Diversification Rights

 

During a Qualifying Election Period, a Participant may elect to direct the
Trustee to diversify twenty-five percent (25%) of the value of the Employer
Stock held in the Participant’s Accounts. This election can be made only during
the Participant’s Qualifying Election Period. For this purpose, “Qualifying
Election Period” means the Plan Year during which a Participant attains age
fifty-five (55) and accrues ten (10) Years of Service while a Participant, and
the five (5) succeeding Plan Years.

 

At the end of each Plan Year during the Qualifying Election Period, a
Participant can diversify twenty-five percent (25%) of the value of his
Accounts, reduced by amounts previously diversified. At the end of the last Plan
Year during the Qualifying Election Period, the Participant can diversify fifty
percent (50%) of his Accounts, less amounts previously diversified. The
Participant must make this election within ninety (90) days after the end of the
applicable Plan Year. At the discretion of the Trustee, the diversification
requirement may be satisfied by any of the following methods:

 

(a)                                 distributing to the Participant an amount
equal to the amount for which the Participant elected diversification;

 

26

--------------------------------------------------------------------------------


 

(b)                                 substituting for the amount of Employer
Stock for which the Participant elects diversification an equivalent amount of
other assets, pursuant to the Participant’s investment direction pursuant to the
rules contained in Section 11.4; or

 

(c)                                  providing the option of transferring the
portion of the Account for which diversification is elected into a qualified
plan that provides for employee-directed investment.

 

The Trustee must complete diversification within ninety (90) days after the
Participant’s Qualifying Election Period has expired.

 

7.9                               Payment of Small Benefits

 

Upon eligibility for benefits, if the vested portion of a Former Participant’s
Accounts is $5,000 or less, the Plan Administrator will direct that the vested
portion of such Accounts be paid in cash in the form of a lump sum to the Former
Participant, or where required pursuant to the terms of the Plan, to the Former
Participant’s Beneficiary. Notwithstanding the forgoing, if the vested portion
of a Former Participant’s Account is between $5,000 and $1,000, the Plan
Administrator will direct that the vested portion of such Accounts be paid in
cash to an individual retirement account established by the Employer in
accordance with Section 7.10 unless otherwise directed by the Former
Participant.

 

7.10 Direct Rollover of Eligible Rollover Distributions

 

(a)                                 Notwithstanding any provision of the Plan to
the contrary that would otherwise limit an eligible distributee’s election under
this Section, an eligible distributee may elect, at the time and in the manner
prescribed by the Plan Administrator, to have any portion of an eligible
rollover distribution paid directly to an eligible retirement plan specified by
the eligible distributee in a direct rollover.

 

(b)                                 Definitions.

 

(1)                                 Eligible rollover distribution: An eligible
rollover distribution is any distribution of all or any portion of the balance
to the credit of the eligible distributee, except that an eligible rollover
distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the eligible distributee or the joint lives
(or joint life expectancies) of the eligible distributee and the eligible
distributee’s designated beneficiary, or for a specified period of ten years or
more; any distribution to the extent such distribution is required under Code
Section 401(a)(9); any distribution that is considered to be made on account of
hardship as contemplated by applicable sections of the Code; and the portion of
any distribution that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities). A portion of a distribution shall not fail to be an eligible
rollover distribution merely

 

27

--------------------------------------------------------------------------------


 

because the portion consists of after-tax employee contributions which are not
includible in gross income. However, such portion may be transferred only to an
individual retirement account or annuity described in Code Section 408(a) or
(b), or to a qualified defined contribution plan described in Code
Section 401(a) or 403(a) that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

2009 RMDs and Extended 2009 RMDs (as defined in Section 7.5(f) of the Plan)
shall be considered an eligible rollover distribution.

 

(2)                                 Eligible retirement plan: An eligible
retirement plan is an individual retirement account described in Code
Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), a qualified
trust described in Code Section 401(a) that accepts the eligible distributee’s
eligible rollover distribution and agrees to separately account for amounts
transferred into such plan from this Plan, an annuity contract described in Code
Section 403(b) and an eligible plan under Code Section 457(b) which is
maintained by a state, political subdivision of a state and which agrees to
separately account for amounts transferred into such plan from this Plan, an
individual retirement account described in Code Section 408A(e) or an inherited
individual retirement account or annuity described in Code Section 402(c)(11).
However, in the case of an eligible rollover distribution to the surviving
spouse, an eligible retirement plan is an individual retirement account or
individual retirement annuity. The definition of eligible retirement plan shall
also apply in the case of a distribution to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in Code
Section 414(p).

 

For distributions made after December 31, 2007, an eligible retirement plan
shall include a Roth IRA described in Code Section 408A(b).

 

(3)                                 Eligible Distributee: An eligible
distributee includes an employee or former employee. In addition, the employee’s
or former employee’s surviving spouse and the employee’s or former employee’s
spouse or former spouse who is the alternate payee under a qualified domestic
relations order, as defined in Code Section 414(p), are eligible distributees
with regard to the interest of the spouse or former spouse.

 

Eligible Distributee shall also include a beneficiary of the employee or former
employee, other than the employee’s surviving spouse, who elects to have an
eligible rollover distribution distributed directly to an inherited individual
retirement account or annuity.

 

28

--------------------------------------------------------------------------------


 

(4)                                 Direct rollover: A direct rollover is a
payment by the Plan to the eligible retirement plan specified by the eligible
distributee.

 

ARTICLE VIII

Voting of Employer Stock

 

All Employer Stock held in the Trust shall generally be voted by the Trustee.
With respect to any corporate matter which involves the voting of Employer Stock
for the approval or disapproval of any corporate merger or consolidation,
recapitalization, reclassification, liquidation, dissolution, sale of
substantially all of the assets of a trade or business, or such other
transactions which may be prescribed by regulation, each Participant, Former
Participant or Beneficiary may be entitled to direct the Trustee as to the
exercise of any voting rights attributable to shares of Employer Stock then
allocated to his Employer ESOP Account, but only to the extent required by Code
Sections 401(a)(22) and 409(e)(3) and the regulations thereunder. If
Participants Former Participant and Beneficiary are entitled to so direct the
Trustee as to the voting of Employer Stock allocated to their ESOP Accounts, all
allocated Employer Stock as to which such instructions have been received (which
may include an instruction to abstain) shall be voted in accordance with such
instructions. However, the Trustee shall vote any shares of unallocated Employer
Stock in the Trust Fund, or any allocated Employer Stock as to which no voting
instructions have been received. The necessary voting provisions of any other
applicable provisions of the Code are hereby incorporated herein by reference,
and any contrary provision contained in this Article VIII shall be of no force
or effect.

 

ARTICLE IX

Rights and Restrictions on Employer Stock

 

9.1                               Right of First Refusal

 

This Section 9.1 shall only apply while Employer Stock is not listed on a
national securities exchange registered under Section 6 of the Securities
Exchange Act of 1934, or quoted on a system sponsored by a national securities
association registered under Section 15A(b) of the Securities Exchange Act of
1934. Subject to the provisions of the last sentence of this Section 9.1, shares
of the Employer Stock distributed by the Trustee shall be subject to a “Right of
First Refusal”. The Right of First Refusal shall provide that, prior to any
subsequent transfer, such Employer Stock must first be offered in writing to the
Employer and, if then refused by the Employer, to the Trust, at the then fair
market value, as determined by an Independent Appraiser (as defined in Code
Section 401(a)(28)). A bona fide written offer from an independent prospective
buyer shall be deemed to be the fair market value of such Employer Stock for
this purpose unless the value per share, as determined by the Trustee as of the
most recent Valuation Date, is greater. The Employer and the Trustee shall have
a total of fourteen (14) days (from the date the Employer received the offer) to
exercise the Right of First Refusal on the same terms offered by the prospective
buyer. A Distributee entitled to a distribution of Employer Stock may be
required to execute an appropriate stock transfer agreement (evidencing the
Right of First Refusal) prior to receiving a certificate for Employer Stock. No
Right of First Refusal shall be exercisable by reason of any of the following
transfers:

 

29

--------------------------------------------------------------------------------


 

(a)                                 the transfer upon the death of a Distributee
of any shares of Employer Stock to his legal representatives, heirs and
legatees; provided, however, that any proposed sale or other disposition of any
such shares of any legal representative, heir or legatee shall remain subject to
the Right of First Refusal;

 

(b)                                 the transfer by a Distributee in accordance
with the Put Option pursuant to Section 9.2 below; or

 

(c)                                  the transfer while the Employer Stock is
listed on a national securities exchange registered under Section 6 of the
Securities Exchange Act of 1934, or quoted on a system sponsored by a national
securities association registered under Section 15A(b) of the Securities
Exchange Act of 1934.

 

9.2                               Put Option

 

Since Employer Stock is listed on a national securities exchange registered
under Section 6 of the Securities Exchange Act of 1934, a Distributee that
receives a distribution of his Account in the form of Employer Stock shall not
have any put option rights.

 

9.3                               Share Legend

 

Shares of Employer Stock held or distributed by the Trustee may include such
legend restrictions on transferability as the Employer may reasonably require in
order to assure compliance with applicable Federal and State securities laws.

 

9.4                               Restrictions on Transferability

 

Except as provided in this Article and applicable law, Employer Stock acquired
with the proceeds of an exempt loan shall not be subject to a put, call or other
option or buy-sell or similar arrangement while held or distributed by the
Trustee. The provisions of this Section shall continue to be applicable to such
Employer Stock even if the Plan ceases to be an employee stock ownership plan
under Code Section 4975(e)(7) or the exempt loan is repaid.

 

9.5                               Prohibited Arrangements

 

The Trustee shall not be required to acquire any shares of Employer Stock from a
particular shareholder at an indefinite time determined upon the happening of an
event (such as the death of a shareholder).

 

ARTICLE X
Dividends

 

10.1 Dividends Credited to ESOP Cash Accounts

 

Any cash dividends paid with respect to shares of Employer Stock allocated to
ESOP Accounts may, as determined by the Plan Administrator and directed in
writing to the Trustee by

 

30

--------------------------------------------------------------------------------


 

the Plan Administrator, be allocated among and credited to ESOP Cash Accounts of
the Participants, Former Participants or Beneficiaries; provided, however, that
the dividends paid with respect to Employer Stock allocated to ESOP Accounts
shall be allocated among and credited to ESOP Cash Accounts, pro rata, according
to the number of shares of Employer Stock held in the respective ESOP Accounts
on the date the dividends are paid.

 

10.2                        Dividends Paid to Participants

 

Any cash dividends paid with respect to shares of Employer Stock allocated to
ESOP Accounts may, as determined by the Plan Administrator, be paid directly in
cash to Participants, Former Participants or Beneficiaries or, if first paid to
the Trustee, within ninety (90) days after the end of the Plan Year in which
paid to the Trustee.

 

10.3                        Dividends Used to Repay Acquisition Loan

 

Any cash dividends paid with respect to shares of Employer Stock allocated to
ESOP Accounts or held in the Loan Suspense Account may (as required by
applicable Acquisition Loan documentation or, if not so required, as determined
by the Plan Administrator and directed in writing to the Trustee) be used by the
Trustee to repay the balance of an outstanding Acquisition Loan. Any Financed
Shares released from the Loan Suspense Account by reason of dividends paid with
respect to Employer Stock held in the Loan Suspense Account shall be allocated
and credited to Participants’ ESOP Accounts, pro rata, in the same manner as
contributions and forfeitures are allocated pursuant to Section 6.2(c) with
respect to dividends totaling up to the fair market value of the Financed Shares
so released. To the extent that the fair market value of the Financed Shares so
released from the Loan Suspense Account exceeds the amount of dividends with
respect to such shares, such excess shall be allocated, pro rata, according to
the combined value of each Participant’s ESOP Account and ESOP Cash Account,
pursuant to Section 6.2(b). Any Financed Shares released from the Loan Suspense
Account by reason of dividends paid with respect to Employer Stock allocated to
ESOP Accounts shall be allocated among and credited to the ESOP Accounts of
Participants, Former Participants or Beneficiaries, pro rata, according to the
number of shares of Employer Stock held in such Accounts on the date the
dividends are paid.

 

ARTICLE XI
Administration

 

11.1                        Authority

 

The Employer shall be empowered to appoint and remove the Trustee and the Plan
Administrator from time to time as it deems necessary for the proper
administration of the Plan to assure that the Plan is being operated for the
exclusive benefit of the Participants, Former Participants and Beneficiaries in
accordance with the terms of the Plan.

 

The Employer shall periodically review the performance of any Fiduciary or other
person to whom duties have been delegated or allocated by it under the
provisions of this Plan or pursuant to procedures established hereunder. This
requirement may be satisfied by formal

 

31

--------------------------------------------------------------------------------


 

periodic review by the Employer or by a qualified person specifically designated
by the Employer through day-to-day conduct and evaluation, or through other
appropriate ways.

 

11.2                        Assignment and Designation of Administrative
Authority

 

The Employer shall appoint one or more Plan Administrators. Any person
including, but not limited to, the directors, shareholders, officers and
employees of the Employer shall be eligible to serve as a Plan Administrator. A
Plan Administrator may resign by delivering its written resignation to the
Employer or be removed by the Employer by delivery of written notice of removal,
to take effect at a date specified therein, or upon delivery to the Plan
Administrator if no date is specified.

 

The Employer, upon the resignation or removal of a Plan Administrator, shall
promptly designate in writing a successor to this position. If the Employer does
not appoint a Plan Administrator, the Employer shall function as the Plan
Administrator.

 

11.3                        Powers, Duties and Responsibilities of the Plan
Administrator

 

The primary responsibility of the Plan Administrator is to administer the Plan
for the exclusive benefit of the Participants, Former Participants and
Beneficiaries, subject to the specific terms of the Plan. The Plan Administrator
shall administer the Plan in accordance with its terms and shall have the power
to determine all questions arising in connection with the administration,
interpretation and application of the Plan. Any such determination by the Plan
Administrator shall be conclusive and binding upon all persons. The Plan
Administrator may correct any defect, supply any information or reconcile any
inconsistency in such manner and to such extent as shall be deemed necessary or
advisable to carry out the purpose of this Plan; provided, however, that any
interpretation or construction shall be done in a nondiscriminatory manner and
shall be consistent with the intent that the Plan shall continue to be deemed a
qualified plan under the terms of Code Section 401(a) and shall comply with the
terms of ERISA and all regulations issued pursuant thereto. The Plan
Administrator shall have all powers necessary or appropriate to accomplish his
duties under this Plan.

 

The Plan Administrator shall be charged with the duties of the general
administration of the Plan including, but not limited to, the following:

 

(a)                                 to determine all questions relating to the
eligibility of Employees to participate or remain a Participant hereunder;

 

(b)                                 to compute, certify and direct the Trustee
with respect to the amount and the kind of benefits to which any Participant,
Former Participant or Beneficiary shall be entitled hereunder;

 

(c)                                  to authorize and direct the Trustee with
respect to all non-discretionary or otherwise directed disbursements from the
Fund;

 

(d)                                 to maintain all necessary records for the
administration of the Plan;

 

32

--------------------------------------------------------------------------------


 

(e)                                  to interpret the provisions of the Plan and
to make and publish such rules for regulation of the Plan as are consistent with
the terms hereof;

 

(f)                                   to compute and certify to the Employer and
to the Trustee from time to time the sums of money necessary or desirable to be
contributed to the Fund; and

 

(g)                                  to assist any Participant, Former
Participant or Beneficiary regarding his rights, benefits or elections available
under the Plan.

 

11.4                        Records and Reports

 

The Plan Administrator shall keep a record of all actions taken and shall keep
all other books of account, records, and other data that may be necessary for
proper administration of the Plan and shall be responsible for supplying all
information and reports to the Internal Revenue Service, Department of Labor,
Participants, Former Participants, Beneficiaries and others as required by law.

 

11.5                        Appointment of Advisors

 

The Plan Administrator, or the Trustee with the consent of the Plan
Administrator, may appoint and/or hire counsel, specialists and advisers and
other persons as the Plan Administrator or the Trustee deems necessary or
desirable in connection with the administration of this Plan.

 

11.6                        Information from Employer

 

To enable the Plan Administrator to perform its functions, the Employer shall
supply full and timely information to the Plan Administrator on all matters
relating to the Participants, and the Plan Administrator shall advise the
Trustee of such of the foregoing facts as may be pertinent to the Trustee’s
duties under the Plan. The Plan Administrator may rely upon such information as
is supplied by the Employer and shall have no duty or responsibility to verify
such information.

 

11.7                        Payment of Expenses

 

All expenses of administration may be paid out of the Fund unless paid by the
Employer, including any expenses incident to the functioning of the Plan
Administrator, including but not limited to, fees of accountants, counsel, and
other specialists, and other costs of administering the Plan. Until paid, the
expenses shall constitute a liability of the Fund; however, the Employer may
reimburse the Fund for any administration expense incurred pursuant to the
above. Any administration expense paid to the Fund as a reimbursement shall not
be considered as an Employer ESOP Contribution.

 

11.8                        Claims Procedure

 

The Plan Administrator shall make all determinations as to the right of any
person to a benefit. Any denial by the Plan Administrator of a claim for
benefits under the Plan by a Participant, Former Participant or Beneficiary
shall be stated in writing by the Plan

 

33

--------------------------------------------------------------------------------


 

Administrator and delivered or mailed to the Participant, Former Participant or
Beneficiary; and such notice shall set forth the specific reasons for the
denial, written to the best of the Plan Administrator’s ability in a manner that
may be understood without legal or actuarial counsel. In addition, the Plan
Administrator shall afford a reasonable opportunity to any Participant, Former
Participant or Beneficiary whose claim for benefits has been denied for a review
of the decision denying the claim and, in the event of continued disagreement,
either party may appeal to the Employer, whose decision shall be final.

 

11.9                        Authorization of Benefit Payments

 

The Plan Administrator shall issue directions to the Trustee concerning all
benefits which are to be paid from the Trust Fund pursuant to the provisions of
the Plan, and warrants that all such directions are in accordance with this
Plan.

 

11.10                 Application and Forms for Benefits

 

The Plan Administrator may require a Participant, Former Participant or
Beneficiary to complete and file with the Plan Administrator an application for
a benefit and all other forms approved by the Plan Administrator, and to furnish
all pertinent information requested by the Plan Administrator. The Plan
Administrator may rely upon all such information so furnished it, including the
applicant’s current mailing address.

 

11.11                 Facility of Payment

 

Whenever, in the opinion of the Employer and the Plan Administrator, a person
entitled to receive any payment of a benefit or installment thereof hereunder is
under a legal Disability or is incapacitated in any way so as to be unable to
manage his financial affairs, the Trustee may be directed to make payments to
such person or to his legal representative or to a relative or friend of such
person for his benefit, or to apply the payment for the benefit of such person
in such manner as the Employer and the Plan Administrator consider advisable.
Any payment of a benefit or installment thereof in accordance with the
provisions of this Section shall be a complete discharge of any liability for
the making of such payment under the provisions of the Plan.

 

11.12                 Indemnification of the Plan Administrator

 

The Plan Administrator shall be indemnified by the Employer and not from the
Trust Fund against any and all liabilities arising by reason of any act or
failure to act made in good faith pursuant to the provisions of the Plan,
including expenses reasonably incurred in the defense of any claim relating
thereto.

 

11.13                 Military Leave

 

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u). The Beneficiary of an Employee
who dies while performing qualified military

 

34

--------------------------------------------------------------------------------


 

service (as defined in Code Section 414(u)) shall be entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan had the Employee resumed and then
terminated employment on account of death.

 

ARTICLE XII
Trust Fund

 

12.1                        Deposit of Contributions

 

All contributions under this Plan shall be paid to the Trustee and deposited in
the Trust Fund. However, all contributions made by the Employer are expressly
conditioned upon the initial qualification of the Plan under the Internal
Revenue Code. Upon the Employer’s request, a contribution which was made due to
a good faith mistake of fact, or conditioned upon the initial qualification of
the Plan, shall be returned to the Employer within one year after the payment of
the contribution or the denial of the qualification, whichever is applicable.

 

12.2                        Exclusive Benefit

 

Except as provided above, all assets of the Trust Fund shall be retained for the
exclusive benefit of Participants, Former Participants and Beneficiaries and
shall be used to pay benefits to such persons or to pay administrative expenses
of the Plan and Trust Fund to the extent not paid by the Employer and shall not
revert to or inure to the benefit of the Employer.

 

12.3                        Trustee’s Powers

 

The Trustee shall be responsible for the investment and management of the Fund
and shall have the following powers, rights and duties, in addition to those
provided elsewhere in the Plan or that may be granted by law, to be exercised
without court order:

 

(a)                                 to receive and to hold all contributions
paid to it under the Plan; provided, however, that the Trustee shall have no
duty to require any contributions to be made to it, to determine that the
contributions received by it comply with the provisions of the Plan or with any
resolution of the Board of Directors of the Employer providing therefore;

 

(b)                                 to retain in cash (pending investment,
reinvestment or the payment of dividends) such reasonable amount as may be
required for the proper administration of the Trust and to invest such cash as
provided herein;

 

(c)                                  to make payments from the Trust Fund to
such persons, in such manner, at such times and in such amounts as the Plan
Administrator shall direct without inquiring as to whether a payee is entitled
to the payment, or as to whether a payment is proper, and without liability for
a payment made in good faith without actual notice or knowledge of the changed
condition or status of the payee;

 

35

--------------------------------------------------------------------------------


 

(d)                                 as directed by the Plan Administrator, to
borrow from any lender (including the Employer or a shareholder of Employer
Stock) to finance the acquisition of Employer Stock, giving its note as Trustee
with such reasonable interest and security (which shall only consist of Employer
Stock to the extent that proceeds of the loan are used to purchase Employer
Stock or to refinance a prior Acquisition Loan) for the loan as may be
appropriate or necessary, provided that such borrowing shall comply with the
applicable provisions of the Plan;

 

(e)                                  to vote any stocks (including Employer
Stock as provided in Article VIII of the Plan), bonds or other securities held
in the Trust, or otherwise consent to or request any action on the part of the
issuer in person or by proxy;

 

(f)                                   as directed by the Plan Administrator, to
deposit securities in any voting trust, or with any protective or like
committee, or with a trustee or with depositories designated thereby;

 

(g)                                  as directed by the Plan Administrator, to
contract or otherwise enter into transactions between itself, as Trustee, and
the Employer or any shareholder, for the purpose of acquiring or selling
Employer Stock and, absent any direction by the Plan Administrator, to retain
such Employer Stock;

 

(h)                                 as directed by the Plan Administrator, to
compromise, contest, arbitrate, settle or abandon claims and demands;

 

(i)                                     as directed by the Plan Administrator,
to begin, maintain or defend any litigation necessary in connection with the
investment, reinvestment and administration of the Trust;

 

(j)                                    to retain any funds or property subject
to any dispute without liability for the payment of interest, or to decline to
make payment or delivery thereof until final adjudication is made by a court of
competent jurisdiction;

 

(k)                                 to report to the Plan Administrator and the
Employer as of the last day of each Plan Year, as of any Valuation Date (or as
soon thereafter as practicable), or at such other times as may be required under
the Plan, the then fair market value of all property held in the Trust Fund,
reduced by any liabilities other than liabilities to Participants, Former
Participants and Beneficiaries, as determined by the Trustee;

 

(l)                                     to furnish to the Plan Administrator and
the Employer an annual written account and accounts for such other periods as
may be required under the Plan, showing the value of the Trust Fund at the end
of the period, all investments, receipts, disbursements and other transactions
made by the Trustee during the accounting period, and such other information as
the Trustee may possess which the Plan Administrator or the Employer require in
order to comply with Section 103 of the Act. All accounts of the Trustee shall
be kept in accordance with the Accounting

 

36

--------------------------------------------------------------------------------


 

Method. If, during the term of this Trust Agreement, the Department of Labor
issues regulations under ERISA regarding the valuation of securities or other
assets for purposes of the reports required by ERISA, the Trustee shall use such
valuation methods for purposes of the accounts described by this subparagraph.
All valuations of shares of Employer Stock which are not publicly traded on a
national securities market or exchange, shall be made by an “Independent
Appraiser” (as described in Code Section 401(a)(28));

 

(m)                             to pay any estate, inheritance, income or other
tax, charge or assessment attributable to any benefit which, as directed by the
Plan Administrator, it shall or may be required to pay out of such benefit; and
to require before making any payment such release or other document from any
taxing authority and such indemnity from the intended payee as the Trustee shall
deem necessary for its protection;

 

(n)                                 to employ agents, attorneys, actuaries,
accountants or other persons (who also may be employed by or may represent the
Employer) for such purposes as the Trustee considers desirable;

 

(o)                                 to assume, until advised to the contrary,
that the Trust is qualified under Code Section 401(a) and is entitled to tax
exemption under Code Section 501(a);

 

(p)                                 to have the authority to invest and reinvest
the assets of the Trust Fund in real or personal property of any kind, except
that assets attributable to Employer contributions shall, at such time or times
as directed by the Plan Administrator, primarily be invested in Employer Stock;
and

 

(q)                                 to perform any and all other acts in its
judgment necessary or appropriate for the proper and advantageous management,
investment and distribution of the Trust Fund.

 

12.4                        Trustee Expenses

 

The Trustee shall be paid such reasonable compensation as shall periodically be
agreed upon in writing by the Employer and the Trustee. In addition, the Trustee
shall be reimbursed for any reasonable expenses, including reasonable counsel
fees incurred by it as Trustee. Such compensation and expenses shall be paid
from the Fund unless paid or advanced by the Employer. All taxes of any kind and
all kinds whatsoever that may be levied or assessed under existing or future
laws upon, or in respect of, the Fund or the income thereof, shall be paid from
the Fund.

 

12.5                        Exercise of Trustee’s Duties

 

The Trustee shall discharge its duties hereunder solely in the interest of the
Plan Participants and other persons entitled to benefits under the Plan; and:

 

37

--------------------------------------------------------------------------------


 

(a)                                 for the exclusive purpose of:

 

(i)                                     providing benefits to Participants and
other persons entitled to benefits under the Plan; and

 

(ii)                                  defraying reasonable expenses of
administering the Plan;

 

(b)                                 with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims; and

 

(c)                                  in accordance with the documents and
instruments governing the Plan insofar as such documents and instruments are
consistent with the provisions of ERISA.

 

12.6                        Investment in Employer Stock

 

(a)                                 Stock Dividends, Splits and Other Capital
Reorganizations

 

Any Employer Stock received by the Trustee as a stock split or dividend or as a
result of a reorganization or other recapitalization of the Employer shall be
allocated as of each Valuation Date under the Plan in proportion to the Employer
Stock to which it is attributable.

 

(c)                                  Voting of Shares and Tender or Exchange
Offers

 

Employer Stock held in the Trust Fund shall be voted by the Trustee in the
manner set forth in Article VIII of the Plan. If any tender or exchange or
similar offer to purchase all or any portion of outstanding Employer Stock is
made by any person, the Trustee, in its sole discretion and consistent with its
duties described in Section 11.3, will decide to accept or reject the offer with
respect to the shares of Employer Stock held in the Trust Fund.

 

12.7                        Audit

 

If an audit of the Plan’s records shall be required by ERISA and the regulations
thereunder for any Plan Year, the Plan Administrator shall direct the Trustee to
engage an independent certified public accountant for that purpose. The
certified public accountant shall, after an audit of the books and records of
the Plan in accordance with generally accepted auditing standards, within a
reasonable period after the close of the Plan Year, furnish to the Plan
Administrator and the Trustee a report of its audit setting forth its opinion as
to whether each of the following statements, schedules or lists, or any others
that are required to be filed with the Plan’s annual report, are presented
fairly in accordance with generally accepted accounting principles applied on a
consistent basis:

 

(a)                                 statement of the assets and liabilities of
the Plan;

 

(b)                                 statement of changes in net assets available
to the Plan;

 

38

--------------------------------------------------------------------------------


 

(c)                                  statement of receipts and disbursements, a
schedule of all assets held for investment purposes, a schedule of all loans or
fixed income obligations in default at the close of the Plan Year;

 

(d)                                 a list of all leases in default or
uncollectible during the Plan Year;

 

(e)                                  the most recent annual statement of assets
and liabilities of any bank common or collective trust fund in which Plan assets
are invested or such information regarding separate accounts or trusts with a
bank or insurance company as the Trustee and the Plan Administrator deem
necessary; and,

 

(f)                                   a schedule of each transaction or series
of transactions involving an amount in excess of three percent (3%) of Plan
assets.

 

If some or all of the information necessary to enable the Plan Administrator to
comply is maintained by a bank, insurance company, or similar institution,
regulated and supervised and subject to periodic examination by a state or
federal agency, it shall transmit and certify the accuracy of that information
to the Plan Administrator within one hundred twenty (120) days after the end of
the Plan Year or such other date as may be prescribed under regulations of the
Secretary of Labor.

 

12.8                        Removal or Resignation of Trustee

 

The Trustee may be removed by the Employer at any time upon not less than thirty
(30) days prior written notice specifying the removal date. The Trustee may
resign at any time upon not less than thirty (30) days written notice to the
Employer specifying the resignation date. Upon such removal or resignation of
the Trustee, the Employer shall appoint a successor Trustee who shall have the
same powers and duties as those conferred upon the currently named Trustee.
Before turning over the Fund to a successor Trustee, a Trustee is authorized to
reserve such reasonable sum of money as it may deem advisable to provide for any
sums chargeable against the Fund for which it may be liable, and for the payment
of its fees and expenses in connection with the settlement of its account or
otherwise.

 

12.9                        Clerical Functions

 

The Employer may appoint and/or hire consultants, accountants or other
assistants to perform any clerical, record keeping or non-discretionary
functions of the Trustee, subject to the direction and supervision of the
Trustee.

 

12.10                 Valuation

 

The Trust Fund shall be valued at each Valuation Date, but at least annually,
using any reasonable valuation procedure in accordance with the Accounting
Method. Such valuation shall take into account the fair market value of the
Trust Fund as of the Valuation Date, pursuant to Code regulations.

 

39

--------------------------------------------------------------------------------


 

The Valuation required pursuant to this Section shall be made pursuant to an
independent appraisal, in accordance with Code Section 401(a)(28)(C).

 

ARTICLE XIII

Withdrawals and Participant Loans

 

13.1                        In-Service Withdrawals.

 

Except as provided in Section 7.1A, a Participant may not make withdrawals from
his Account for any reason while employed by the Employer.

 

13.2                        Loans

 

Participants are not permitted to borrow from or against all or any portion of
their Accounts.

 

ARTICLE XIV

Amendments and Action by Employer

 

14.1                        Amendments

 

The Employer reserves the right to make from time to time any amendment or
amendments to this Plan which do not cause any part of the Trust Fund to be used
for, or diverted to, any purpose other than the exclusive benefit of
Participants, Former Participants or their Beneficiaries, provided, however,
that the Employer may make any amendment it determines necessary or desirable,
with or without retroactive effect, to comply with ERISA.

 

14.2                        Action by Employer

 

Any action by the Employer under this Plan, including an action to amend or
terminate the Plan, may be made by resolution of the Board of Directors of the
Employer, or by action of any person or persons duly authorized by the Board of
Directors of the Employer to take such action.

 

ARTICLE XV

Successor Employer and Merger or Consolidation of Plans

 

15.1                        Successor Employer

 

In the event of the dissolution, merger, consolidation or reorganization of the
Employer, provision may be made by which the Plan and Trust will be continued by
the successor; and, in that event, such successor shall be substituted for the
Employer under the Plan. The substitution

 

40

--------------------------------------------------------------------------------


 

of the successor shall constitute an assumption of Plan liabilities by the
successor and the successor shall have all of the powers, duties and
responsibilities of the Employer under the Plan.

 

15.2                        Conditions Applicable to Mergers or Consolidations
of Plans

 

In the event of any merger or consolidation of the Plan with, or transfer in
whole or in part of the assets and liabilities of the Trust Fund to another
trust fund held under, any other plan of deferred compensation maintained or to
be established for the benefit of all or some of the Participants of this Plan,
the assets of the Trust Fund applicable to such Participants shall be merged or
consolidated with or transferred to the other trust fund only if:

 

(a)                                 Each Participant would (if either this Plan
or the other plan then terminated) receive a benefit immediately after the
merger, consolidation or transfer which is equal to or greater than the benefit
he would have been entitled to receive immediately before the merger,
consolidation or transfer (if this Plan had then terminated); and the
determination of such benefits shall be made in the manner and at the time
prescribed in regulations issued under ERISA;

 

(b)                                 Resolutions of the Employer, or of any new
or successor employer of the affected Participants, shall authorize such
transfer of assets; and, in the case of the new or successor employer of the
affected Participants, its resolutions shall include an assumption of
liabilities with respect to such Participants’ inclusion in the new employer’s
plan; and

 

(c)                                  Such other plan and trust are qualified
under Code Sections 401(a) and 501(a).

 

ARTICLE XVI
Plan Termination

 

16.1                        Right to Terminate

 

In accordance with the procedures set forth in this Article, the Employer may
terminate the Plan at any time. In the event of the dissolution, merger,
consolidation or reorganization of the Employer, or in the event of complete
discontinuance of contributions to the Plan, the Plan shall terminate and the
Trust Fund shall be liquidated unless the Plan is continued by a successor to
the Employer in accordance with Section 15.1.

 

16.2                        Partial Termination

 

Upon termination of the Plan by the Employer with respect to a group of
Participants, the Trustee shall, in accordance with the directions of the Plan
Administrator, allocate and segregate for the benefit of the Participants then
or theretofore employed by the Employer with respect to which the Plan is being
terminated the proportionate interest of such Participants in the Trust Fund.
The funds so allocated and segregated shall be used by the Trustee to pay
benefits to or on behalf of Participants in accordance with Section 16.3.

 

41

--------------------------------------------------------------------------------


 

16.3                        Liquidation of the Trust Fund

 

Upon termination or partial termination of the Plan, the Accounts of all
Employees affected thereby shall become fully vested, and the Plan Administrator
may direct the Trustee: (a) to continue to administer the Trust Fund and pay
account balances in accordance with Section 7.4, to Participants affected by the
termination upon their termination of employment or to their Beneficiaries upon
such a Participant’s death, until the Trust Fund has been liquidated, or (b) to
distribute the assets remaining in the Trust Fund, after payment of any expenses
properly chargeable thereto, to Participants, Former Participants and
Beneficiaries in proportion to their respective account balances.

 

In case the Plan Administrator directs liquidation of the Trust Fund pursuant to
(a) above, the expenses of administering the Plan and Trust, if not paid by the
Employer, shall be paid from the Trust Fund.

 

16.4                        Manner of Distribution

 

To the extent that no discrimination in value results, any distribution after
termination of the Plan may be made, in whole or in part, in cash, in securities
or other assets in kind, or in nontransferable annuity contracts, as the Plan
Administrator (in its discretion) may determine. All non-cash distributions
shall be valued at fair market value at the date of distribution.

 

ARTICLE XVII

Participating Employers

 

17.1                        Adoption by Other Employers

 

Anything contained herein to the contrary notwithstanding, with the consent of
the Employer, any other employer may adopt this Plan and participate herein by
an instrument adopting the provisions of this Plan.

 

17.2                        Requirements of Participating Employers
In such event:

 

(a)                                 each such employer shall be required to use
the same Trustee as provided in this Plan;

 

(b)                                 the Trustee may, but shall not be required
to, commingle, hold and invest as one Trust Fund all contributions made by all
employers;

 

(c)                                  the transfer of any Participant from or to
an employer participating in this Plan shall not affect such Participant’s
rights under the Plan, and the Participant’s rights under the Plan and the
Participant’s Account balances as well as his accumulated service time with the
transferor or predecessor and his length of participation in the Plan, shall
continue to his credit;

 

42

--------------------------------------------------------------------------------


 

(d)                                 any contributions made by another employer,
as provided for in this Plan, shall be paid to and held by the Trustee for the
exclusive benefit of the employees of such employer and the Beneficiaries of
such employees, subject to all the terms and conditions of this Plan. On the
basis of information furnished by the Plan Administrator, the Trustee shall keep
separate books and records concerning the affairs of each employer and as to the
account balances of the Participants of each employer;

 

(e)                                  in the event of termination of employment
of any transferred Employee, any portion of the Employer Contribution Account of
such Employee which has not been vested under the provisions of this Plan shall
be allocated by the Trustee at the direction of the Plan Administrator to the
respective equities of the employers for whom such Employee has rendered service
in the proportion that each employer has contributed toward the benefits of such
Employee. The amount so allocated shall be retained by the Trustee and shall be
used to reduce the contribution by the respective employer for the next
succeeding year or years; and

 

(f)                                   any expenses of the Trust Fund which are
to be paid by the employer or borne by the Trust Fund shall be paid by each
employer in the same proportion that the total amount standing to the credit of
all Participants employed by such employer bears to the total standing to the
credit of all Participants.

 

17.3                        Designation of Agent

 

Each employer shall be deemed to be a part of this Plan; provided, however, that
with respect to all of its relations with the Trustee and the Plan Administrator
for the purpose of this Plan, each employer shall be deemed to have designated
irrevocably the undersigned Employer as its agent. Unless the context of the
plan clearly indicates the contrary, the word “Employer” shall be deemed to
include each employer as related to its adoption of the Plan.

 

17.4                        Employee Transfers

 

If an Employee is transferred between employers who have adopted the Plan, the
Employee involved shall carry with him his accumulated service and eligibility.
No such transfer shall effect a termination of employment hereunder, and the
employer to which the Employee is transferred shall thereupon become obligated
hereunder with respect to such Employee in the same manner as was the employer
from whom the Employee was transferred.

 

17.5                        Amendment

 

Amendment of this Plan by the Employer when there shall be another employer
hereunder shall only be by the written action of each and every employer and
with the consent of the Trustee where such consent is necessary in accordance
with the terms of this Plan.

 

43

--------------------------------------------------------------------------------


 

17.6                        Discontinuance of Participation

 

Any employer shall be permitted to discontinue or revoke its participation in
the Plan. At the time of any such discontinuance or revocation, satisfactory
evidence thereof and of any applicable conditions imposed shall be delivered to
the Trustee. The Trustee shall thereafter transfer, deliver and assign that
portion of the Trust Fund allocable to the Participants of such employer to the
employer as shall have been designated by such employer, in the event that it
has established a separate qualified plan for its Employees. If no successor is
designated, the trustee shall retain such assets for the Employees of such
employer as otherwise provided in this Plan. In no event shall any part of the
Trust as it relates to such employer be used or diverted for purposes other than
for the exclusive benefit of the employees of such employer.

 

17.7                        Plan Administrator’s Authority

 

The Plan Administrator shall have authority to make any and all necessary
rules or regulations binding upon all employers and all Participants to
effectuate the purpose of this Article.

 

ARTICLE XVIII
General

 

18.1                        Non-guarantee of Employment

 

Nothing contained in this Plan shall be construed as a contract of employment
between the Employer and any Employee, or as a right of any Employee to be
continued in the employment of the Employer, or as a limitation of the right of
the Employer to discharge any of its Employees, with or without cause.

 

18.2                        Rights to Trust Assets

 

No Employee or Beneficiary shall have any right to, or interest in, any assets
of the Trust Fund upon termination of his employment or otherwise, except as
provided from time to time under this Plan, and then only to the extent of the
benefits payable under the Plan to such Employee or Beneficiary out of the
assets of the Trust Fund. All payments of benefits as provided for in this Plan
shall be made solely out of the assets of the Trust Fund and none of the
Fiduciaries shall be liable therefore in any manner.

 

18.3                        Non-alienation of Benefits

 

Except with respect to federal income tax withholding, benefits payable under
this Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, charge, garnishment, execution, or
levy of any kind, either voluntary or involuntary, including any such liability
which is for alimony or other payments for the support of a spouse of former
spouse or for any other relative of the Employee, prior to actually being
received by the person entitled to the benefit under the terms of the Plan; and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge or otherwise dispose of any

 

44

--------------------------------------------------------------------------------


 

right to benefits payable hereunder, shall be void. The Trust Fund shall not in
any manner be liable for, or subject to, the debts, contracts, liabilities,
engagements or torts of any person entitled to benefits hereunder.

 

Notwithstanding the above, the Plan Administrator may direct the Trustee to
comply with a Qualified Domestic Relations Order requiring the segregation of
all or a portion of a Participant’s or Former Participant’s Accounts for the
benefit of an alternate payee.

 

“Qualified Domestic Relations Order” (“Qualified Order”) means a judgment,
decree or order (including approval of a property settlement agreement) that
(a) relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of a
Participant or Former Participant and (b) is made pursuant to a state domestic
relations law (including a community property law). Such judgment, decree or
order must create or recognize the existence of an alternate payee’s right to,
or assign to an alternate payee the right to receive all or a portion of the
benefits payable to a Participant or Former Participant under the Plan, provided
that the judgment, decree or order contains the following information:

 

(a)                                 the name and last known mailing address of
the Participant or Former Participant and each alternate payee covered by the
order;

 

(b)                                 the amount or percentage of the
Participant’s or Former Participant’s Accounts to be paid to any alternate
payee, or the manner in which such amount or percentage is to be determined;

 

(c)                                  the number of payments or the period to
which the order applies; and

 

(d)                                 each plan to which the order relates. In
addition, an order will be a Qualified Order only if:

 

(i)                                     it does not require a plan to provide
any type of benefit or option not otherwise provided under the plan;

 

(ii)                                  it does not require a plan to provide
benefits in excess of a Participant’s or Former Participant’s Accounts; and

 

(iii)                               it does not require payment of benefits to
an alternate payee in lieu of payment of benefits to another alternate payee
pursuant to a prior Qualified Order.

 

An order will be deemed to be a Qualified Order, even though it requires payment
of benefits to an alternate payee when a Participant has not yet terminated
employment and, has not reached his Earliest Retirement Age, provided the
Qualified Order so provides. “Earliest Retirement Age” means the earliest date
on which, under the Plan, the Participant could elect to receive benefits.

 

45

--------------------------------------------------------------------------------


 

18.4                        Non-forfeitability of Benefits

 

Subject only to the specific provisions of this Plan, nothing shall be deemed to
divest a Participant of his right to the nonforfeitable benefit to which he
becomes entitled in accordance with the provisions of this Plan.

 

18.5                        Election Not To Participate

 

Notwithstanding any provision to the contrary, a Participant may not elect to
forgo participation in the Plan with respect to any Plan Year.

 

18.6                        Legal Action

 

In the event any claim, suit or proceeding is brought regarding the Plan to
which the Trustee or the Plan Administrator may be a party, and such claim, suit
or proceeding is resolved in favor of the Trustee or Plan Administrator, they
shall be entitled to be reimbursed from the Fund for any and all costs,
attorneys’ fees and other expenses pertaining thereto incurred by them for which
they shall have become liable. Necessary parties to any accounting, litigation
or other proceedings shall include only the Trustee, the Plan Administrator and
the Employer. The settlement or judgment in any such case in which the Employer
is duly served or cited shall be binding upon all the Participants under the
Plan, the Beneficiaries and their respective estates, as well as upon all
persons claiming by, through or under them.

 

18.7                        Prohibition Against Diversion of Funds

 

It shall be impossible by operation of the Plan, by termination of either, by
power of revocation or amendment, by the happening of any contingency, by
collateral arrangement or by any other means, for any part of the corpus or
income of the Fund to be used for or diverted to purposes other than the
exclusive benefit of Participants, former Participants or their Beneficiaries.

 

18.8                        Bonding

 

Every Fiduciary, except a bank or an insurance company, unless exempted by the
Act and regulations thereunder, shall be bonded in an amount not less than ten
percent (10%) of the amount of the funds such Fiduciary handles; however, the
minimum bond shall be One Thousand Dollars ($1,000) and the maximum bond One
Million Dollars ($1,000,000). The amount of funds handled shall be determined at
the beginning of each Plan Year by the amount of funds handled by such person,
group or class to be covered and their predecessors, if any, during the
preceding Plan Year, or if there is no preceding Plan Year, then by the amount
of the funds to be handled during the then current Plan Year. The bond shall
provide protection to the Plan against any loss by reason of acts of fraud or
dishonesty by the Fiduciary alone or in connivance with others. The surety shall
be a corporate surety company, as such term is used in Act Section 412(a)(2),
and the bond shall be in a form approved by the Secretary of Labor.

 

46

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Plan to the contrary, the cost of such bonds
shall be an expense of and may, at the election of the Plan Administrator, be
paid from the Fund or by the Employer.

 

18.9                        Integration

 

This Plan supersedes any prior agreements and understandings between the parties
and represents the complete agreement of the parties with respect to this plan
of benefits only; however, this Plan may be amended from time to time pursuant
to the written agreement of the parties.

 

18.10                 Invalid Provision

 

If any term or provision of this Plan or the application thereof to any person
or circumstance shall to any extent be invalid or unenforceable, the remainder
of this Plan, or the application of such term or provision to such persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term and provision of this Plan shall be valid
and shall be enforced to the fullest extent permitted by law.

 

18.11                 Governing Law

 

The interpretation of the terms and provisions of this Plan shall be governed by
the Laws of the State of Illinois where it has been executed, except where
preempted by federal law. Proper venue for resolution of disputes shall be
Circuit Court in Champaign County, Illinois (for disputes subject to state law)
and Federal District Court in Urbana, Illinois (for disputes subject to federal
law).

 

[Remainder of Page Left Intentionally Blank]

 

47

--------------------------------------------------------------------------------


 

Employer:

 

Trustee:

 

 

 

FIRST BUSEY CORPORATION

 

BUSEY TRUST COMPANY

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Its:

 

 

Its:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

Plan No. 003

 

First Busey Corporation Employees’ Stock Ownership Trust
Employer Identification Number: 37-6312057

 

48

--------------------------------------------------------------------------------